 CuLEE CLOTHING COMPANY355Curlee Clothing Company and Southwest RegionalJoint Board, Amalgamated Clothing & TextileWorkers Union, AF-CIO-CC. Cases 9-CA-10735 and 9RC- 1560January 29, 1979DECISION AND ORDEROn October 5, 1977, Administrative Law JudgeRobert E. Mullin issued the attached Decision in thisproceeding. Thereafter, Respondent filed exceptionsand a supporting brief.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings findings2andRespondent has excepted generall) to tlhe Admim tradlie .aw Judlg'sfailure to grant its motion for the sequestrtiI of witnesses during a portionof the hearing on this matter Assuming. airluendi. that the failure to seqacester was inconsistent with our present poc' v ith regard to sequestratlin eeU'ngl Painting (Crporaitn, 237 N RB 3Lh (1978), we find that the effectof nonsequestraiton here is not sufficient to ua:rrant a reersal.Respondent contends hat the failure of the Administrative Law Judge tosequester witnesses called to testif} concerning the slcitatlion of certa.inauthorization cards prejudiced its challenges to the cards I he prejuidce lascompounded. Respondent urges. b the fac thlt while questioning vtilne-es ahoul the slicitatiin of cards. the (ieneral ( ounsel also introdluced tesii-mion) concerntig arrilous 8a)( It allegations. I he prejudice here. ccordingtoi Respondenl stems from the fIti that w itnesses In the hearing room lierdthe testimony of those preceding them anid llegedls the, simpl, repeaiedthe tesimony that seeniled t ecoke the ins.t favorable response frol Ihe(ienerl CounselInitiall .we note hat the General ( insel's questions relaltlng io liehsolicitation of uthortatiot cards were of a chiaracter designed t chilgeneralls simlar responses. Bend thls, howeer, is the fact that the crdswere sohllcited h seeral different people in debls ariant circuistances. sothalt the witnesses were not lestifsing to ans single event but lo man differ-ent evenlsAt the time of the deial of the motin foi sequestration b? the Adnilnlistralve Iaw Judge, which he based solel, on the large number of witncsesenecessar; for the presentation f (eneril ('ounsel's case and seere spatiallimilatlons. he informed all prties that, in light of the mpossibilit of e-quesitratin. he would examine the record clisel to detet rin palernedanswers or tailoring of testimony. Our ow n realng of the record comnsinceus that the dministratlve Law Judge, consistentl ith his udicious exerciseof discretion, did undertake the sealuation lie piromlsed ;t the hearing. andthere does not appear to he ir! cionforlming f testimion), As stated hb' theFourth ('ircuit in -lirshein .'h .Srore' (i, , \V L R B., 96 LRRM 32t11977),. i. t s not possible to assurne that he [the Administratie I awJudge] failed to ealuate the estitlons n light of the witnesses' ppirtuni-ties to profit hb haing heard their fellow emplo'ees testif ',.We are at a loss to comprehend our concurring colleague's curious inter-pretation that the result herein ndicates both a retroactie applicaton ofU/nga Painting and that a "blaitant failure" Io follow the Board's rules ithrespect to sequestration will not be trea ted as preudicial error Neither ofthese statements is remotels related to the JIelling herein.First, we are not mandating a retroactive application of nga Paintinghis case. of course was herd prior to the adoptiin of ur presenl seques-tration rules. We cite 'na Paintin slls to acknowledge ;in u;Aarenessthat our rules hae changed since this case was decided When this case ,asheard. our plicy was one f allowing Administraie l.aw Judges consider-able discretlin with regard to the sequestratiin of witnesses. Arguahl., weneed not hise pssed on this Iportion f the dminlstrtlie I av JudgesI)ecision at a1l loweecr. we leuv this lBoiard' responsibilltles 1 eimt-paissing a careful review of the priceedtnins beh lo to leteinine n ich i.aewhether the dmunimtrutile I aw Judge's "rl ings. findings. ; d concLu-sions" are correctl anld ioinpreluidcla .dl 1 sa that under our old riules adminlstrlilve l,, Judges pssssed lle dls retlioll wilh respect to the seqlles-240 NLRB No. 41conclusions o3 f the Administrative Law Judge andto adopt his recommended Order, as modifiedherein.4ORDERPursuant to Section 10(c) of the National aborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge. as modifiedbelow, and hereby orders that the Respondent, Cur-lee Clothing Co., Winchester, Kentucky. its officers,agents, successors, and assigns, shall take the actionset forth in said recommended Order, as so modified:I. Substitute the following for paragraph l(f):"(f) In any like or related manner interfering with.restraining. or coercing employees in the exercise oftheir rights to self-organization, to form. join, or as-sist labor organization s, to bargain collectivelythrough representatives of their own choosing, or toengage in other concerted activities for the purposeof collective bargaining or other mutual aid or pro-tection as guaranteed in Section 7 of the Act, or torefrain from any or all such activities."2. Substitute the attached Appendix B for that ofthe Administrative law Judge.I ISi I tRTH R OR)l RI-.D that the election in Case 9-RC 10735 be, and the same hereby is. set aside. andthat Case 9--RC 10735 be dismissed.MEFM1BR M RPHY. concurring:Since the hearing herein was conducted prior tothe issuance of the Board's recent decision in UnaPainlting Corporation, 237 NLRB 1306 (19781. andthus at a time when the Board still permitted an ad-ministrative law judge wide discretion in the matterof sequestration of witnesses, I find that the Admin-ration ofi uinesses is not to, a that such discretion was unlimiited lius. Ifthe circumstances of this case were different. we could. een under our ldrules. determine that the Administrative Law Judge had either abused hisdscretilir or that such prejudice resulted that a reversal of the decision .,aswarranted We hold the Administrative Law Judge here neither abused hisdiscretion. nor. contrary to our colleague. was there prejludice to his Respon-denthe Respoindent has excepted to certain credibilit? findings made h theAdminlsrale Law- Judge. t the Board's established polic' not to oier-rule an Administratlve l.awu udge's resolutions with respect t., credibilitunless the clear preponderance of all of the releslant evidence consice usthat the resolutions are incorrect. Standard Dr Wall Pr,,luict.L In .91NLRB 544 19501, enfd 188 2d 362 (3d ('i. 1951). vWe hae carefull,examined the record and find no hasis for reversing his findings3 In the absence of exceptins. we adopt pro firnl the dlrminilir.iiselaw. Judge's dating of the hbrgauilnng order as of Septcemlhc I. 197ti Fur-thermore. irl adopting the I)ecisin of the Administrative au Judge, we doino, rels n his discussion of .Stcl-auh. Irnc. 212 NLRB 363 11974). hlchhas been superseded by 7lraidng Porr, Inc. 219 NLRB 29 (119751, as auuthor-its for the ssuance of a hargaining orderl In par llf) f the recoimnreded Order, the Admninlstralise Law Judgeinadlertentls uses the broad injunctive language. " a.n other manner."rather han the narrov, cease-and desist language. "in an) like r relatedmanner '" We shall mild if the recoimm ended Order anid notice a.cordinglCIJRLEE^ CL TH N CO P N 3554w --- 356DECISIONS OF NATIONAL LABOR RELATIONS BOARDistrative Law Judge did not err in failing to sequesterthe witnesses. Accordingly, I affirm the Administra-tive Law Judge's ruling.However. I cannot agree with the rationale used bymy colleagues herein, because it suggests they areabout to embark on a wholly unacceptable procedur-al sea in applying the rule set forth in Unga.The facts of this case are worth restating. Respon-dent moved for sequestration of all witnesses, noneof whom were alleged discriminatees. The Adminis-trative Law Judge denied the motion, relying on hisbroad discretion under the Board's sequestrationrules. Subsequent to the hearing herein, the Boardissued its decision in Unga Painting, supra, settingforth new revolving-door rules with respect to thesequestration of witnesses. While, as fully discussedin Unga, my colleagues and I are not in agreement asto the rules which should be in effect for alleged dis-criminatees, we were unanimous in stating that themandatory sequestration provisions of Rule 615 areto be applied to nondiscriminatees. Thus, if the find-ings in Unga were applied here, the sequestration ofthe witnesses would be mandatory. However, sincethe hearing was conducted prior to issuance of Ungaand since the rule set forth in Unga is procedural, Ifind it would be patently unfair to apply the changedrules for hearings to this situation, for, as discussedbelow, changes in procedural rules must be madeprospectively.My colleagues, however, state that the sequestra-tion rule set forth in Unga is arguably applicable tothe hearing conducted herein, for they accept as theissue to be discussed whether the Administrative L.awJudge committed prejudicial error. In doing so theyerr again, in that (I) they thereby give the revolvingturnstile rule set forth in Unga retroactive applicationand (2) they hold that even a blatant failure to followthe Board's mandatory rules with respect to seques-tration will not be treated as prejudicial error per se.Both positions are totally unacceptable.As to the matter of prospective versus retroactiveapplication, it is ridiculous to suggest that a new ruleof this type should be applied retroactively. The ruleas to sequestration of witnesses is a rule of procedure,and hearings are conducted in terms of the procedur-al rules in effect at the time of the hearing. As anypracticing lawyer or sitting judge will readily under-stand, it creates an unmanageable hearing. The par-ties to a hearing simply are not in a position to antici-Nor will I find that the Administrative I.wu Judge abused his discretionin refusing to do so. My colleagues erroneousls state that I ai finding thaiRespondent here was prejudiced by the Administralive .alw Judgcs lctlirlThat, of course. is clearly not the case Ihe Adninistrati e I alw Judge actedwithin the limits of his discretion under the rules in effect at the iie ti f thehearing In these crcustlances there ias no prejudice to Respondenitpate if- and when -rules of this nature will bechanged. Rules of procedure are designed to insurean orderly presentation of all evidence. If the partiesmust anticipate changes in these rules, chaos will bethe only result. I urge my colleagues to state clearlythat the changes in Unga are to be applicable only tohearings conducted after the date of the decisiontherein.Perhaps even more disturbing is the approach tak-en herein that the majority is willing simply to ignoreblatant failures to follow sequestration rules with re-spect to nondiscriminatee witnesses as constitutingnonprejudicial error. In order to understand the pre-judicial nature of such failures we need only examinethe purposes of the sequestration rule. These pur-poses were clearly set forth by the majority in LUnga.There they stated:6Speaking for the Court of Appeals for the Sec-ond Circuit, Judge Friendly aptly describes "therule" as not an exclusionary principle but, rath-er, "a simple and time-tested method for helpingto discover the truth ..." Stark, 525 F.2d at427. The process of exclusion consists of pre-venting a prospective witness from being taughtby hearing another's testimony.' The less a wit-ness hears of another's testimony, the more like-ly he is to declare his own unbiased knowledge,even though the witnesses have talked amongthemselves before the hearing and have dis-cussed their testimony with counsel. Thus, thepurpose of exclusion is preventative; it is de-signed to minimize fabrication and combina-tions to perjure as well as mere inaccuracy. Wig-more describes its efficiency as one of the"greatest engines" invented by man to detectfalse testimony.' At the hearing it deprives thewitness from hearing suggestions, be they con-scious or unconscious, from which testimonymay be shaped falsely. It also aids in detectinginconsistent testimony among different witness-es and increases the efficiency of cross-examina-tion by preventing subsequent witnesses fromlearning from earlier cross-examination coveringthe same subject. Whether we concede, as Wig-more does, "that successful perjury is always apossible feature of human justice," I' or reluc-tantly admit that inexactness is human charac-teristic, we cannot deny the exclusion process itsdeserved prominence as a vehicle for ascertain-ing truth. Hence, upon request of a party we.Szqira, at 130 07 CURLEE CLOTHING COMPANY357shall continue to exclude from the hearing roomall witnesses who are not alleged discriminatees.See 6 Wigmore. Eidence §1837 1842 ((hadhourn re.. 1976i.d at § 1838.'"ld at § 1839.Ignoring completely their own statement, my col-leagues find: "Assuming, arguendo, that the failure tosequester was inconsistent with our present policywith regard to sequestration, see lUnga Painting Cor-poration, 237 NLRB 1306 (1978) ...the effect ofnonsequestration here is not sufficient to warrant areversal."In reaching this conclusion, the majority assertsthat "there does not appear to be any conforming oftestimony." I must point out that statement is de-monstrably inaccurate. For example, witness EulahTrusty was asked to corroborate the testimony ofwitness Jane Patrick as to an alleged threat made bysupervisor Henry:Q. What did she say to Mrs. Patrick?A. Well, just what she told you up hereawhile ago....More importantly, here-and in the typical case ofthis type-it is extremely difficult to determinewhether the witness is conforming his or her testi-mony or simply stating the facts in essentially thesame way because that is the way they occurred. Fur-ther, as the majority correctly notes, many of thequestions, particularly those related to the signing ofauthorization cards, are of such a nature as to evokesimilar responses. Because of this there is a substan-tial risk that some witnesses will alter their testimonywithout being detected.Thus, without sequestration there is no easy way ofascertaining with certainty that a response was inde-pendently arrived at or was the result of seeing howcross-examination progressed and ascertaining whichresponse is consistent with that of earlier witnesses orlikely to be the safest. Since deception is so difficultto detect, the failure to follow the Board's sequestra-tion rules must be treated as prejudicial error per se.7Thus, my colleagues give lip service to establishing7 Indeed. if the fabrication or shifts in testimony were easily detectable.there would be little need for the sequestration rule, since the questionabletestimony could simply be discredited.8I have made several references to the fact that the witnesses are nondis-criminatee witnesses. This is not to suggest that the mandator) aspects ofthe rule do not apply to discriminatee witnesses as well. The d The differ-ence is that with respect to discriminatees there is at least some balance tobe drawn some reason why as aggrieved parties it could arguably be saidthat discriminatees should be permitted to he present dunng the hearing (asindeed the Board in the ordinary case permitted prior to Lt'nga). Perhaps indetermining whether there is prejudicial error it arguabl, might be legiti-mate to weigh this factor in the balance although I would not do so. Hisa-ever, herein the witnesses are all nondiscriminatees Thus. they have noistanding in the proceedings as aggrieved parties. They, therefore. hase nointerest which might arguably he weighed n the balance n reaching a deter-mination that the failure to exclude them was not prejudicial error.9 See m; dissent in : 'nga Panlinng, mlirila mandatory rule providing for sequestration of non-discriminatee witnesses, but they are willing to writeoff wholesale deviations as not being prejudicial er-ror.In practical effect the majority is removing themandatory aspect from the sequestration of witness-es rule announced in Unga, making it simply a mat-ter of discretion with the Administrative Law Judgeor, should I say, the Board. As I indicated in Unga, Iwill strictly adhere to the provision of Rule 615 9 andshall find that ignoring the provisions of Rule 615 inhearings conducted subsequent to the issuance ofthat decision constitutes prejudicial error per se.APPENDIX BNO'l ICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL. LABOR RFLArIONs BOARDAn Agency of the United States GovernmentWF Wl.l NOT question employees about theirunion activities or their knowledge of the unionactivities of other employees.WE WILL NOT engage in surveillance of unionmeetings or give the impression we are engagingin surveillance.WE WILL NOT threaten employees that theymight lose their jobs, that we might close ourplant, that we will transfer our operations inWinchester to any other location, or that we willimpose any other reprisals should a union win aBoard-conducted election or otherwise be desig-nated as our employees' representative.WE WILL NOT refuse to bargain collectivelywith Southwest Regional Joint Board, Amalga-mated Clothing & Textile Workers Union,AFL-CIO-CLC, as the collective-bargainingrepresentatives of our employees in the unit de-scribed below.WE WILL. NOT in any like or related mannerinterfere with, restrain, or coerce our employeesin the exercise of their rights to self-organiza-tion, to form, join, or assist labor organizations,to bargain collectively through representativesof their own choosing, or to engage in other con-certed activities for the purpose of collectivebargaining or other mutual aid or protection asguaranteed in Section 7 of the Act, or to refrainfrom any or all such activities.WE WILL NOT unilaterally change the termsand conditions of employment of our repre-sented employees without bargaining with theirrepresentative.WE Wll.. upon request, bargain collectivelywith Southwest Regional Joint Board, Amalga-CURLEE CLOTHING COMPANY 357 358DECISIONS OF NATIONAL LABOR RELATIONS BOARDmated Clothing & Textile Workers Union,AFL-CIO CLC, as the exclusive representativeof all our employees in the unit described below,and if an agreement is reached v. will.l. embodyit in a signed contract. The appropriate unit is:All production and maintenance employeesemployed at the Winchester, Kentucky, plant.excluding office clericals, professional em-ployees, guards and supervisors as defined inthe Act.CURLEE CI.OIHIN(; COMPANYDECISIONSIATIMENT OF HE CASEROBERT E. MULLLIN, Administrative Law Judge: This is aconsolidated proceeding involving allegations that theabove-named Employer engaged in unfair labor practicesin violation of Section 8(a)(l) and (5) and also involvingobjections to an election held pursuant to a petition filedby the above-named Union in case 9-RC-11560.The unfair labor practice allegations are set forth in acomplaint issued in Case 9-CA 10735 on December 28,1976.' By order dated December 29, 1976, the RegionalDirector for Region 9 consolidated the complaint case withthe above-numbered representation matter and directed ahearing. In its answer, duly filed, the Respondent concededcertain facts with respect to its business operations, but itdenied all allegations that it had committed any unfair la-bor practices.The hearing of these consolidated matters was held onApril 5, 6, 7, 8, 12, and 13, 1977, in Winchester, Kentucky.At the hearing all parties were represented by counsel. Allwere given full opportunity to examine and cross-examinewitnesses and to file briefs. Oral argument was waived. OnJuly 20, 1977, briefs were submitted by the General Coun-sel, the Charging Party Union, and the Respondent Em-ployer.Upon the entire record herein, and from my observationof the witnesses, I make the following:FINDINGS OF FACrI. THE BUSINESS OF THE RESPONDENIThe Respondent, a Missouri corporation, is engaged inthe manufacture of clothing at plants in Mayfield andWinchester, Kentucky, but only the latter facility is in-volved in this proceeding. During the 12 months prior tothe issuance of the complaint, a representative period, theRespondent had gross revenues in excess of $500,000. Dur-ing the same period of time, the Respondent purchasedgoods and materials valued in excess of $50,000 frompoints outside the State of Kentucky and caused saidiThe charge was filed on October 21. 1976.goods to be shipped from said points directly in interstatecommerce to its Winchester plant. Upon the foregoingfacts, the Respondent concedes, and I find, that CurleeClothing Company is an employer as defined in Section2(2) of the Act and is engaged in commerce and in opera-tions affecting commerce as defined in Section 2(6) and (7)of the Act.II THE LABOR ORGANIZAIION INVO() VEDThe Respondent concedes, and I find, that the Union(also known herein as Clothing Workers) is a labor organi-zation within the meaning of the Act.III THE ALLEGEI) UNFAIR LABOR PRA(TRI(ESA. Background and Sequence of EventsEarly in June 1976.2 the Union initiated an organiza-tional campaign among the employees at the Respondent'sWinchester plant. On June 17, the Union filed a represen-tation petition in Case 9 RC--11560 which ultimately re-sulted in the holding of a secret ballot election on Septem-ber 3. On June 18, and on various dates thereafter, theUnion requested recognition and bargaining for a unit ofthe production and maintenance employees at that plant.No written or oral response to this demand was ever madeby the Respondent.The General Counsel alleges that by refusing to bargainwith the Union on June 18 and thereafter the Respondentviolated Section 8(a)(5) and (1) of the Act and that byvarious other acts and conduct during the summer and fallof 1976 the Respondent engaged in interference, restraint,and coercion in violation of Section 8(a)( 1) of the Act. Allof these allegations are denied by the Respondent in theirentirety.B. Alleged Interference, Restraint, and Coercion; Findingsand Conclusions Wit/i Respect Thereto1. The Union's campaign and the Employer's responseThe first organizational meeting for the employees washeld June 10. This was followed by many other meetingsduring the course of the summer. On June 18, the Unionmade the first of several demands for recognition as thebargaining agent of a production and maintenance unit atthe plant. The original and all subsequent demands weremet with silence by the Respondent.The General Counsel alleged that throughout the periodfrom June through September the Respondent engaged innumerous acts of interference, restraint, and coercion. Tothe issues and the evidence in connection with these allega-tions we will now turn.The Respondent had approximately 375 employees inthe Winchester plant at the outset of the organizationalcampaign. It had about 450 employees in its factory atMayfield, Kentucky. John C. Stanley III, president andchief executive officer of the Respondent, testified thatnless otherwise indicated, all dates are In 1976. CURLEE CLOTHING COMPANY359both plants are capable of making the same garments. Theplant at Mayfield did not have a union representing itsemployees.Employee Norma Hunt was the first to seek assistancefrom the Union in organizing the Respondent's employeesat Winchester. Hunt testified that early in June she tele-phoned the St. Louis headquarters of the Clothing Workersto ask the Union's help. In response to her request, shortlythereafter Union Representative Lauren Sielbeck arrivedin Winchester. The first organizational meeting was heldon the grounds of a Holiday Inn, on the outskirts of Win-chester. This was late on the afternoon of June 10. About50 employees attended the meeting, during the course ofwhich Sielbeck discussed with them the objectives of theUnion and distributed authorization cards to those present.While the meeting was in progress, Supervisor Julia Coopercame through the area in an automobile and circled the sitetwice. She was immediately recognized by many of the em-ployees, some of whom waved to her. According to em-ployee Virginia Witt, Cooper's husband was driving theautomobile. The route followed by Cooper and her hus-band was along a private access road on the grounds andnot one generally used by any other than those with busi-ness at the motel.3Cooper was called to the stand by theRespondent but was asked no questions about this matter.I find, as alleged by the General Counsel, that Cooper'sactions and conduct on this occasion constituted unlawfulsurveillance of the employee's organizational meeting andgave the employees the impression that she was engaged insurveillance. In so doing, the Respondent violated Section8(a)(l) of the Act.The General Counsel contends that subsequent to theinitial organizational effort at the Holiday Inn and beforethe election on September 3 many of the Respondent's su-pervisors engaged in violations of Section 8(a)(1). The evi-dence and findings in connection with this issue are setforth below.Arthur Lee Shelton was in charge of maintenance at theplant and an admitted supervisor. Employee Edgar King,a mechanic, testified that shortly before the election Shel-ton told him that "if the Union got in they would movethe factory to Mayfield. He'd put a padlock on the door."King testified that Shelton repeated this assertion manyLimes. According to King, Shelton told him that "if theunion comes in, we're going to close the factory. Put apadlock on the door, but I'll be working because I'll behere when they move the stuff out and you all will be gone.You won't be here." King testified that on another occa-sion Shelton told him "the Company would move to May-field because they said they' would work down there with-out a union ... if the union got in, they would just move."Employee Luis Garcia, another mechanic in the mainte-nance section, corroborated much of King's testimony. InMany of the employees testified as to his ncident. See. for example. thetestimony of Debra Powell. Ida Wiseman, Juanita Patrick. GwendellaSlusher. Louise Hawkins. Annette Burton. Bonnie Baile?, Louise Lt.or,.and Norma Hunt.4 here was no issue as to the status of Shelton or an, iof the numerousindividuals who are described ais supervisors nfra The5 are all among thenumber whom the Respondent acknowledged to he supervisors personnelwithin the meaning of Sec. 2( 1 I) of the Actaddition, Garcia testified o an instance immediately be-fore the election when Shelton told him that if the Unionwon "they are going to close the factory and put a lock onthe front door and we would all be out of a job." EmployeePrintha Sue Burgess testified that on the day before theelection Shelton told her and several other employees "thefactory was going to be clsoed if the Union got in." Em-ployee Randall Brandenburg, another mechanic workingunder Shelton, testified that for several weeks before theelection Shelton frequently advised him and other employ-ees in the section "to quit and find another job because ofthe union, if they come in, most likely the Company wouldgo to Mayfield." The Union lost the election and promptlythereafter filed objections. According to Brandenburg, inthis post-election period, Shelton told him that "if theUnion come in" he might "have to lay me and my brother[Greg Brandenburg, another employee] off. and [then]bring the night watchman down in our place." Shelton wasnever called to the stand. and no explanation was made forhis nonappearance as a witness. The testimony of the em-ployees named above was credible, and I find that Sheltonmade substantially the remarks which they attributed tohim. By Shelton's threats of plant closure and of movingthe Winchester work to Mayfield if the Union won theelection, as well as by threatening Randall and Greg Bran-denburg that "if the Union come in" the night watchmanmight be utilized in their places, the Respondent violatedSection 8(a)( ) of the Act.Employee Nettie Frye testified that one morning in theweek before the election Robert Baber, her supervisor,came over to her machine and questioned her about theunion activities of her coworkers. According to Frye, Ba-ber said, "Nettie, I can talk to you when I can't talk to anyof the other girls. Are most of the girls for the union?" Fryedismissed the question by disclaiming knowledge as towhat her colleagues thought about the Union. Baber wasnever called by the Respondent to rebut the testimonywhich Frye gave. The latter was credible. I find that heruncontradicted and undenied account of the exchangewith Baber occurred as she described it. By such interroga-tion on Baber's part, the Respondent violated Section8(aX ).Employee Ida Wiseman credibly testified that after al-most every union meeting, Supervisor Julia Cooper ques-tioned her as to who attended, what went on, and what wassaid by the participants. Employee Emma Wright corrobo-rated this testimony about Cooper's questions on the sub-ject of union meetings. When on the stand, Cooper neverspecifically denied this interrogation. I find that it occurredsubstantially as Wiseman testified. By such conduct onCooper's part, the Respondent violated Section 8(aX) ).Employee Cathy Griffey testified that on about June 19,when she was in a group of eight to nine coworkers whowere engaged in a discussion of the campaign, SupervisorPhyllis Lindsey approached and told her that the "Unioncould cause you to lose your job." Lindsey denied that shehad mentioned the Union to Griffey and testified that onthe occasion in question she had reprimanded Griffey forstaying in the restroom too long. Griffey's testimony as tothis incident was the more persuasive, and I find that Lind-sey made the comment attributed to her. By such conductCURLEE CLOTHING COMPANY 359.. _ _ _ ..... 360DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe Respondent violated Section 8(a)(1).Several witnesses testified as to the alleged antiunionconduct of Supervisor Julia Cooper in the period immedi-ately prior to the election. According to Lattie Wood,about 2 weeks before the election Cooper, who was hersupervisor, came to her and several of the other employeesto tell them "[W]e better work while we could because ifthe Union got in we wouldn't have any work." Wood'stestimony was corroborated by that of Mary Welsh, a co-worker who was present at the time. Later, Cooper general-ly denied having uttered such a comment. The testimony ofWood and Welsh, however, was credible, and I find thatCooper made the remark about which they testified. WithCooper's comment the Respondent violated Section8(a)(l).On or about September 1, Stanley, the Respondent'spresident, and Wilson Conner, the plant manager, held ameeting with all the supervisors at the Winchester facility.Employee Brenda Gross testified that immediately afterthis meeting Acting Supervisor Mary Jo Kenney, cameback to their work area and told her and her coworkersthat she [Kenney] had just been to a meeting with Stanleyand Conner. According to Gross, Kenney then said thatRespondent's officials "had told them like it was, that they[the supervisors] were supposed to come ...and talkagainst the Union, that their jobs depended upon it....Gross testified that when she protested that Kenney couldnot be serious about this report, Kenney reiterated her ac-count and thereupon said, "They really will shut down thisplant, they just as much [as] said so." When Kenney wascalled as a witness for the Respondent and was questionedabout this incident, she acknowledged, "I might have saidthat, but I can't remember." Gross was a credible witness,and I find that Acting Supervisor Kenney spoke to Grossand Slusher in substantially the manner that Gross testi-fied. The threat of plant closure contained in Kenney'smessage to the employees was an obvious violation by theRespondent of Section 8(a)(l). I so find.Employee Emma Wright testified that after SupervisorJulia Cooper returned to her group from this same supervi-sorial meeting with Stanley and Connor, Cooper told them,". .girls, you had better think twice before you vote forthe Union because, if the Union gets in, the factory willclose ... we won't have any work because all the spongingis done in Mayfield." Others who were present testifiedthat Cooper repeated this threat several times. EmployeeRuth Turley testified that Cooper told her and other em-ployees who were gathered around her, ". ..girls if you allvote for the Union ...the work is going to Mayfield andyou won't have a job and I said, Julia, you don't believethat do you? and she said, I know so because they just toldus so." Wright's testimony was corroborated by employeesVirginia Witt, Eulah Trusty, and Junie Patrick. Turley'saccount was corroborated by employees Opsie Stewart andIda Wiseman. When called as a witness for the Respon-dent, Cooper generally denied telling any one that workwould be transferred to Mayfield or that there would be nowork for anyone if the Union won at the Winchester plant.As to most of the conversations about which the employeestestified, she acknowledged that she may have talked withthe employees on the occasions in question, but she couldnot remember any of the details. The employees namedabove were frank and straightforward in their versions ofwhat occurred during the preelection period and about thecomments which they attributed to Supervisor Cooper. Ifind that, notwithstanding Cooper's general denials, the ac-counts of the employees, related above, were the morecredible. Consequently, I find that, as they testified, Coop-er voiced to them within the 2 days preceding the electionthe Respondent's threat that if the Union won the plantmight be closed and the Respondent's operations in Win-chester transferred to Mayfield. By these threats whichCooper made to the employees, the Respondent violatedSection 8(a)(1).Other employees testified to allegedly unlawful conducton the part of Supervisor Phyllis Lindsey. According toemployee Ruth Turley, on about September 2, while sheand several other employees were in the women's restroomat the plant, Lindsey told them, ". ..girls you don't knowwhat you are getting into. You better think twice beforeyou vote for this Union because ...you are going to bepaying union dues and what are you going to do when youdon't have any job." Turley's account of what occurred onthis occasion was corroborated by employee Opsie Stewart,one of those who was present. Employee Cathy Griffeytestified that on the night of September 2, while she washome on sick leave, Supervisor Lindsey telephoned her ather home to tell her that, at the behest of Plant ManagerConner, she was calling to ask if Griffey planned to votethe next day. When Griffey answered in the affirmative,Lindsey told her that "if the Union come in, they [the Re-spondent] would close the doors." At the hearing, Lindseyacknowledged telephoning Griffey on the night in questionbut testified that she could not remember anything aboutthe conversation she had with the employee. Neither couldLindsey recall any details as to the conversation with Tur-ley and Stewart. Griffey, Turley, and Stewart were crediblewitnesses whose testimony was frank and convincing. Con-sequently, in view of this conclusion and the lack of anypersuasive denials by Lindsey, I find that the conversationsin question occurred substantially as the employees de-scribed them. I therefore find that here again the Respon-dent violated Section 8(a)(l) when, through Lindsey, itvoiced a threat that if the Union won the election it would"close the doors" and that employees such as Turley, Stew-art, and the others would discover that they had no jobs.Employee Junie Patrick testified that on the day beforethe election Supervisor Gladys Henry spoke to her and acoworker, Eulah Trusty, as to the aftermath of a unionvictory at the polls. According to Patrick, Supervisor Hen-ry predicted that in the event of such a development "[t]hefactory will close," and then asked the employees, "Aren'tyou afraid for your job?" Henry testified that she could notrecall her conversation with Patrick. The latter was a credi-ble witness, and her testimony was corroborated, in part,by that of employee Norma Hunt. I find that the conversa-tion with Supervisor Henry transpired in the manner re-lated by Patrick and that, by Henry's forecast that the ar-rival of a union would cause the plant to close, theRespondent further violated Section 8(a)( ).Employee Virgie Tyree testified that on about Septem-ber I her supervisor, Monica Francis, returned to her work CURLEE CLOTHING COMPANY361area after having attended the supervisors' meeting de-scribed earlier. According to Tyree, Francis told her andthe rest of the employees then on duty, "you better all voteno, because they were moving the plant to Mayfield andyou will be without work." Tyree further testified that atthe same time Francis cautioned the employees under herthat, in addition to the move, the Respondent could takeaway from them various fringe benefits, such as insurance.At the trial, Francis denied having made these statementsto Tyree. On the other hand, in a pretrial affidavit that wasused on her cross-examination, she acknowledged that, af-ter the election notices were first posted on the plant bulle-tin boards, she had commented to several employees on thelikelihood that the Respondent's moving work from Win-chester to the Mayfield plant "would go quicker now...."(Emphasis supplied.) Tyree was a credible witness. In viewof this conclusion and the contradictions that were appar-ent in Francis' testimony, it is now found that the supervi-sor made the comments which Tyree attributed to her atthe time and place in question. Accordingly. the Respon-dent violated Section 8(a)( 1) by the threat of a plant moveas retaliation in the event the employees gave the Union anelection majority.Employee Nettie Frye testified that during the week ofthe election Supervisor Francis questioned her about thenames of the employees who attended the most recentunion meeting which had been held only the night before.Francis conceded that she had engaged in some question-ing of Frye as to the identity of at least one of the employ-ees who was at the meeting. According to Francis. she didthis only to quiet a rumor going about the plant as to an-other employee's union interests. In view of the widespreaddissemination of threats by the supervisory staff during thissame week, however, all of which have been found viola-tive of Section 8(a)(l), the type of interrogation by Francisof employee Frye cannot lightly be dismissed. It is nowfound that Francis' questioning of Frye about the identityof those in attendance at a union meeting created an im-pression of surveillance of employee activities and consti-tuted a further violation of Section 8(a)( ) by the Respon-dent.On the morning of September 3, employee Janie Keithwas in front of the plant passing out union leaflets whenthe morning shift was reporting for duty. It was undisputedthat Don Berges,5 head mechanic and supervisor, inquiredof Keith as to whether Monica Francis, her supervisor,knew what she was doing outside the plant. When Keithanswered in the negative, Berges told her that he wouldreport the matter to Francis. According to Keith, Bergesthereafter told her that the plant did not need a union, thatshe should vote against it in the election that afternoon,and that if the Union won the Company "would close thefactory." As soon as Keith reached her work station, Su-pervisor Francis came to announce that Berges had report-ed that Keith was handbilling outside the plant and that hehad asked that she discuss the matter with Keith. Accord-In the transcript this name is mlstakenl? pelled "Burgess " The G(eneralCounsel has moved that this spelling be changed so that the transcript 9il1reflect the correct spelling. he motion is granted. and the transcript hereby corrected in accordance with this rulinging to the latter, Francis then told her that if she (Keith)"wanted to be working at Christmas I had better vote no."It was undenied that later that morning Berges came toKeith's work station to inquire as to whether Francis hadsucceeded in persuading her to vote against the Union. Atthe hearing, Francis conceded that she had had a conversa-tion with Keith on the day in question and that it had beenprecipitated by a call from Berges. She denied only that hercomments had included any threat to Keith's job. Bergeslikewise acknowledged having had a conversation withKeith while she was outside the plant. According to thesupervisor, however, the exchange was initiated by Keith.who had inquired of him as to what she should do aboutthe Union and had solicited his advice. Berges' version ofhis conversation with the employee was completely uncon-vincing. Keith was an independent and aggressive stalwartof the prounion group who had been active in the organiza-tional campaign most of the summer. It would appear mostunlikely that when she was distributing handbills outsidethe plant on the very morning of the election she wouldengage Berges in a conversation as to what position sheshould take on the union issue. After a consideration of thetestimony outlined above and the respective demeanor ofthese witnesses as they appeared and testified, I find thatKeith was a credible witness and that, insofar as her testi-mony was contradicted by the testimony of Berges andFrancis, Keith was the more credible. I find that the Re-spondent violated Section 8(a)(l) by Berges' forecast that ifthe Union won "they would close the factorv" and byFrancis' comment to Keith that if she "wanted to be work-ing at Christmas she] had better vote no."On the morning of the election. and shortly before thevoting, Supervisor Jacqueline Woods called employee EllaB. Adams away from her machine and asked that she cometo another section of the plant, where Woods proceeded toquestion Adams about her support of the Union. Woodsherself testified that she told Adams "Bea, no one couldhave ever told me that you would be for the Union ...because Mr. Conner has been so good to you ...." WhenAdams protested that each employee was entitled to herown opinion. Woods countered with the statement thatCurlee was entitled to more consideration from her in viewof the way in which the Company had always put her backto work after each of what apparently had been severalabsences. The conversation lasted almost 15 minutes be-fore Woods released the employee to go back to work. Atthe hearing, the Respondent sought to justify Woods' ex-change with Adams on the grounds that the two werefriends. Assuming that to have been the case, however, thatin itself is not a shield for coercive interrogation of an em-ployee. In Florida Steel Corporation. 224 NLRB 45 (1976),the Board held "it has long been recognized that the test ofinterference, restraint, and coercion under Section 8(a)(l)of the Act does not turn on a respondent's motive, cour-tesy, or gentleness, or on whether it succeeded or failed. Italso does not turn on whether the supervisor and employeeare on friendly or unfriendly terms. Rather, the test iswhether the supervisor's conduct reasonably tended to in-terfere with the free exercise of the employee's rights underthe Act." In the instant situation, Supervisor Woods calledAdams away from her workplace and then interrogatedCURLEE CLOTHING COMPANY 361..  362[)DECISIONS OF NATIONAL LABOR RELATIONS BOARDand criticized her for supporting the Union. This was notan innocent exchange of views between friends. Woodswas manifesting the management's displeasure on discov-ery that Adams planned to support the Union. Thesupervisor's comments to the employee under these cir-cumstances interfered with Adams' exercise of her Section7 rights and violated Section 8(a)(1) of the Act. FloridaSteel Corporation, supra.Employee Brenda Gross testified that on election daySupervisor Gladys Henry and Acting Supervisor Mary JoKenney came to her and employee Gwendella Slusher totell them that no talking would be permitted among thegirls that day. According to Gross. this was the first timethat she had ever heard of such a rule at the plant. Later.the General Counsel secured testimony from several otherwitnesses to the effect that they had never been warned orcautioned about talking while on duty and that prior to theelection campaign they had been free to move about theplant during working hours, and away from their ma-chines, apparently without fear of reprimand. This testi-mony was incredible and so out of keeping with the regi-men that the Respondent must have followed to insure theorderly operation of the plant that no weight is given tosuch testimony as the General Counsel introduced alongthis line of inquiry. Consequently. I find that the GeneralCounsel has not proved by preponderance of the evi-dence that prior to the election the Respondent introduceda discriminatory work rule against talking among the em-ployees.2. The wage raisePresident Stanley testified that on April 20, and as theresult of a corporate policy decison made in the earlyspring, he spoke to the employees in the Winchester plantand told them that the Company was instituting an annualwage review. According to Stanley, at a management meet-ing on May 27, the decision was made to give the employ-ees a wage increase, effective October 1. Stanley furthertestified that in September the Board of Directors agreedon an average increase of 30 cents an hour in the employ-ees' pay and that on September 30 he came to Winchesterand made the announcement at a meeting with all theplant personnel present.The management memorandum to which Stanley allud-ed in his testimony was received in evidence. This statesthat the announcement of the pending increase would bemade to the employees on July 19. Whether the announce-ment was made at that time or earlier is not clear from therecord. Plant Manager Conner testified that on May 27 heheld a supervisors' meeting at which he told them about thedecision to give the employees a wage raise in October andhe further testified that he advised them to tell their em-ployees about it at once. Ora Clay Palmer, the only super-visor other than the plant officials who testified about thisissue, stated that she told the employees in her sectionabout the forthcoming wage increase immediately after themeeting with Conner. Many of the Respondent's witnessestestified to having heard about the prospective raise inMay6 or June, but whether they heard the news fromPalmer or some other supervisor is not clear. Similarly,there was much confusion in the testimony of the GeneralCounsel's witnesses as to when they heard the announce-ment. Some testified that Palmer told them about a payraise late in July,7others that it was immediately after theirvacation (all employees at the plant went on vacation thefirst 2 weeks in July), and some that Palmer told themabout a raise before their vacation.9The complaint alleged that on or about August I Super-visor Palmer violated Section 8(a)( 1) of the Aci by promis-ing a wage increase to dissuade them from supporting aunion. On the basis of the numerous conflicts in the testi-mony of the employees offered to support this allegation,however, I conclude that the General Counsel has failed toprove this allegation by a preponderance of the evidence.On the other hand, the Respondent did not deny that theannouncement to all the employees as to the amount of thewage increase, made on September 30, was effectuated uni-laterally and without any consultation with the Union.Whether this action violated Section 8(a)(5) and (I of theAct involves issues which are discussed later in this Deci-sion.3. The management speeches to the employees onSeptember 2The corporate offices of the Respondent are in St. Louis,Missouri. President Stanley testified, however, that in June,when he learned of the union activity at the Winchesterplant, he immediately came to the scene to take charge.According to Stanley, he was informed of the Union's ar-rival on about June 17 but was told that Plant ManagerConner heard of the organizational plans as early as June4. Stanley testified that from the day that he learned of theemployee's interest in the Union until the election on Sep-tember 3 he spent about 20 percent of his time at the Win-chester plant. In contrast, he testified that subsequent tothe election he returned to Winchester only once, and thatwas when he announced the terms of the pay raise to theplant personnel on September 30.President Stanley made several speeches about theUnion to the employees, but we are concerned here onlywith the one which he gave on September 2. This speech,deliverd to all the employees at about I p.m. that af-ternoon, was a very antiunion declaration in which hecharacterized the union representatives as "outsiders" andtold the employees that the future of the Winchester plantdepended upon their ability to operate without a bargain-ing agent. Stanley stated, in relevant part:I have also heard several comments made here thatunion representatives have said if this plant goesun.on the Company cannot close it. If this statementhas been made, the only way that the union can fulfillit is if they arrange to buy this facility and operate it'See e he tc'ilnnn ' of [)lyH HBrinllngl. Su.Slc tall, Sue McRannolds .ili-ail Meatis. 1 ic\ lorgulson. Belie St1anlh pe Ethel Mc( all. Nancy I rue,and elIsa PerrySee the lestimonv of .Isle Jc;an Merrill.es illn .of l.oda ( lark.' See tes'imllons f lasier (enlrs and Rose ee tBrlun CURLEE CLOTHING COMPANY363themselves. Do you suppose the Amalgamated Unionwants to buy Curlee Winchester'? Let there be no mis-take about our present business aims ...we expecttoday to produce clothing here. No one can guaranteeyou that this plant will forever continue in operation.We have an absolute right to close this plant if busi-ness requires. The future of this plant, as I have indi-cated before, rests entirely with our ability-yours,mine and others involved here to operate it as a teamwithout any outsiders. [Emphasis supplied.]As an example, our friendly competitor in Mayfield,Kentucky, the Merit Company, which is organized bythe same union that is trying to organize you, closed aplant in Martin, Tennessee about a year ago. Certain-ly, the dues paying union members who worked inthat plant learned what a union guarantee is worth.Nothing!Stanley finished his speech with the declaration, "Therewill be no union here," whereupon he struck the lecternwith his fist in an emphatic gesture of finality.Plant Manager Conner followed the Respondent's presi-dent to the stand with brief speech in which he reiteratedStanley's theme against the Union. lie said:I have great confidence in John Stanley. I see him asa friend and good businessman. There have been somesuggestions that John Stanley's tenure as president willbe short-lived.' I know, in fact, that it will only beshort-lived if it is short-lived for all of us. The turna-round of this business under John's leadership pro-vides him and the rest of us with security, and only ifwe mess it up will we be in trouble.What do you think the Mayfield plant employeeshope you do tomorrow? I would expect that the em-ployees in Mayfield hope you vote the union in, sothat they can vote against it in the hope of gettingmore work. Our two plants have argued hard withmanagement over the years about the distribution ofwork between the plants. This plant has been success-ful and it has been kept busy over the years oftenwhen things were slow and people were laid off atMayfield. For the sake of my family and yours, I don'twant to see this changed.I frankly cannot see how a union has a place here,and ask you, for the sake of all concerned, to voteagainst it.The two speeches by the Respondent's president and itsWinchester manager clearly emphasized the possibility ofthe plant's closing and the likelihood that work would betransferred to the Mayfield plant." The thrust of theseThis was an allusion to the fact that Stanlcs had become president ofIhe Respondent onl a es months earlier is elevation to the post of chiefexecutive officer came after a disie prox hbattle among the stockholderswhich lasted for an extended period he internal dispute was settled nlswhen agreement was reached on Stanle as he compromise leader bestsuited to effectuate a realignment of the (ompa.n!'s goals and managementStanle) and Conner testilled th tht he reid their speeches and thal.apart from brief introductory remarks for nstance. In Stanle;'s case. telhinga joke at the outset of his talk. thes did not deslate fromn the printed textswhich were received In evidence Seseral witnesses for the (ieneral Counseltestified as to their recollektiins as to vhat the plant fficials said on thisspeeches must be viewed in the light of the fact that theycame at the end of an organizational campaign duringwhich the Respondent's supervisors, as found above. hadstated on numerous occasions that a union victors at thepolls would cause the Respondent to close the doors of theWinchester plant and/or move the work to its plant inMayfield. As found earlier, these forecasts took on an un-usually grim note and greatly increased in frequency afterStanley met with the supervisors on September 1 and toldthem that their jobs depended on the outcome of the vote.Whereas Stanley was free to state in one line that the Re-spondent had "an absolute right to close this plant if busi-ness requires ...." he followed this statement with thedeclaration that the future of the Winchester plant "restsentirely with our ability yours, mine and others involvedhere- to operate it as a team without any outsiders." (Em-phasis supplied.) With these words the Respondent's presi-dent made manifest that to insure that the Winchesterplant remained in production it was imperative that theemployees reject the Union when they voted. Thus,Stanley's remarks in this connection were "no longer a rea-sonable prediction based on available facts, but a threat ofretaliation ...." N.I.R.B. v. Gissel Packing (., 395 U.S.575. 618 (1969).In the second speech to the employees gathered at thismeeting. Conner bluntly told them that the turnaround ofthe business under Stanley's presidency provided them allwith a security that would continue unless they proceeded"to mess it up." His subsequent statement that the employ-ees in the Mayfield plant hoped to get more work if theircounterparts in Winchester voted for the Union clearlyadded substance to the rumors of such a developmentwhich many of the supervisors had predicted, as found ear-lier, during the preceding week. From the whole tenor ofthis speech the listener could conclude that only by votingagainst the Union would closure of the Winchester plantand the transfer of work to Mayfield be prevented.Finally, in assessing the overall impact of these speeches,it is significant that at no time did either StanleN or Connerassure the employees that they were free to select theClothing Workers or that the Respondent would ever dealwith that union if they chose it to be their collective-bar-gaining representative. By their silence in this rerpect, thesespokesmen for the Respondent impliedly supported threatsto which their supervisors had been giving currency. Con-sequently. I find that by these speeches on September 2 theRespondent interfered with the employees' Section 7 rightsand violated Section 8(a)(l) of the Act. N.L.R.B. v. GisselPacking Co., suora,. Ludwig Motor Corp., 222 NLRB 635.636 (1976); Ann Lee Sportswear, Inc., 220 NLRB 982, 983(1975): Jimmyl-Richard Co., Inc., 210 NI.RB 802, 805(1974). enfd. sub nonm. Amalgamated Clothing 'orkers ofAmerica v. V.L.R.B., 527 F.2d 803 (D.C. Cir. 1975).occa.sion I heir testimomn did nt differ in any material a, friom Ithe textsof the speeches Ihe Resptimdent called seseral witnesses ho tetified h.atthes did not hear either S;anles or Conner make anll threats, and counselfor the Respondent thereafter made a proffer f the estimion, of apprtxl-matel 7 other witnesses h,. it was asserted, would testifs it the ameeffect For the purposes iof the discussion that appears hereinafter, it isassumed and found as tI both Stanles and C('nner that the; adhered to thetexts of hier prepared specchesCURLEE CLOTHING COMPANY 36 364DECISIONS OF NATIONAL LABOR RELATIONS BOARDC. The Evidence as to the A lleged Violations of Section8(a)(5); Findings and Conclusions With Respect Thereto1. The appropriate unitThe General Counsel alleged in the complaint, and theRespondent conceded in its answer, that all productionand maintenance employees at the Respondent's plant inWinchester, Kentucky, excluding office clericals, profes-sional employees, guards and supervisors, as defined in theAct, constitute an appropriate unit. Accordingly, I con-clude and find that the unit described above was at alltimes material herein appropriate for purposes of collectivebargaining within the meaning of Section 9(b) of the Act.2. The demand for recognition and whether the Unionhad a majorityBy letter dated June 18, 1976, the Union wrote to WalterKing, then president of the Respondent, that the Unionhad been designated as the bargaining agent by a majorityof the employees in a unit made up of the production andmaintenance employees at the Winchester plant, excludingoffice clericals. professionals, guards, and supervisors. Theletter contained a demand that the Union be recognized asthe exclusive representative of the employees in the afore-said unit and asked that the Company meet promptly tonegotiate a collective-bargaining agreement. It further cau-tioned the Employer against any unilateral changes in theterms and conditions of employment of unit members andsuggested that, if the Company desired, the Union stoodready to prove its majority by a card check conducted byan impartial third party.The General Counsel and the Charging Party contendthat this initial request for recognition was a continuingdemand and that it was subsequently restated on severaloccasions. The record supports this contention.On June 17, 1976, the Union filed a representation peti-tion with Region 9 (Curlee Clothing Co., Case 9-RC- 11560)and asserted, as Petitioner, that its petition was supportedby 30 percent or more of the employees. Authorizationcards presented to substantiate this claim were markedwith a receipt stamp by the Regional Office at that time.Most of the cards that were to become an issue in this casewere received by the Region 9 office on that day. On Jul)'6, 1976, the Union filed an amended representation peti-tion in the same matter. The latter differed from the origi-nal only in that in the amended petition the name of theSouthwest Regional Joint Board was added to that of theAmalgamated Clothing and Textile Workers Union, AFLCIO-CLC. The filing of the amendment of a representa-tion petition under these circumstances had been held toconstitute a renewal of the Union's demand that the Re-spondent recognize and bargain with it. American Com-pressed Steel Corporation, 146 NLRB 1463, 1470 71(1964).12 It is so found here.12 The fact that the petition was amended to add the Southwest RegionalJoint Board as the Petitioner had no effect on the cards solicited in thename of the International Union. It is well established that cards solicitedby, and designating, an International are valid designations for representation by local affiliates of that International. Breaker (onfec(ton, Ins i 163In a letter dated January 4, 1977, William C. Hall, vicepresident of the International Union, wrote the Respon-dent to renew the request for bargaining as to the employ-ees in the appropriate unit at the Winchester plant. In an-other letter to the Respondent, dated February 14, 1977,Joseph S. Cannavo, regional counsel for the Union, notedthat since the Respondent had made no response to theletter of January 4 the Union, at that point, was then re-questing that it be furnished with a substantial amount ofdata as to the names of all employees, their classifications,rates of pay, all fringe benefits, all terminations, discipli-nary actions, and all changes and/or increases in pay effec-tuated since the Union made its first demand for bargain-ing in June 1976. There is no evidence in the record thatthe Company ever made any response to any of the fore-going letters from the Union.On the basis of the foregoing facts, I conclude and findthat the Union's demand for recognition and bargaining,first made in its letter of June 18, 1976, was a continuingdemand and that it was renewed thereafter, as describedabove, on July 6, 1976, January 4, 1977, and February 14,1977. Further, by its silence, the Respondent rejectedthe initial demand of June 18 and all subsequent requestsfor negotiation.Early in the hearing, the parties stipulated that a list ofemployees at the Winchester plant, with one addition,3constituted a complete enumeration, by name, of all per-sonnel in the appropriate unit on June 18, 1976. On thebasis of this list and the stipulation of the parties, it is nowfound that on that date the Respondent had 373 employeesin the appropriate unit. To the question of whether theUnion did, in fact, have a majority in that unit, then orlater, we will now turn.a. The drive to secure authorization cardsThe card which the Union distributed during the courseof its campaign at the Winchester plant read as follows:Type AAPPLICATION FOR MEMBERSHIPin theAmalgamated Clothing Workers of America, AFL-CIO1627 Locust St. Phone 241-0018 St. Louis, Mo. 63103I, the undersigned, hereby apply for membership in theAmalgamated Clothing Workers of America, and dohereby appoint and authorize the officers thereof, torepresent and negotiate for me in all matters pertainingto wages, hours and other conditions of employment.Name (Please sign):--------NLRB 882, 887 (1967): Knickerboker Plastics (Co., 104 NLRB 514. fn. 3(1953). Dolores. Inc., 98 NLRB 550, 554 (1951) A Sartorius & Co., 40NI.RB 107, 120 (1942).This was the name of Anna Conner. Studs of the stipulated list, how-ever, discloses that Conner's name also appears there. N explanation forthis duplication was ever offered, and the parties did not refer to it in theirbriefs. CURLEE CLOTHING C(OMPANY365Address:'ielephone Number: -[)ate:(Company: ---Department: -()peration:Type B was identical with foregoing except that it had anadditional line on which the applicant could write his/hersignature on the card for a second time:Type BAPPLICATION FO()R MEMBERSHIPin theAmalgamated Clothing Workers of America. AFL ('1()1627 Locust St. Phone: 241-0018 St. Louis, Mo. 63103I, the undersigned. hereby apply for membership inthe Amalgamated Clothing Workers of America, anddo hereby appoint and authorize the officers thereof,to represent and negotiate for me in all matters per-taining to wages. hours and conditions of emplo:-ment.Name (Please sign): 14Address:--Telephone Number: -[)ate:Company: ---I)epartment: -Operation: -Signed :- -The foregoing are worded unambiguously and on theirface clearly set forth a purpose to designate the Union asthe signatory's collective-bargaining agent. The type of au-thorization here involved is the kind to which the Boardreferred in Levi Straus & Co., 172 NLRB 732. 733 ( 1968).where the Board stated:An employee who signs such a card may perhaps notunderstand all the legal ramifications that may followhis signing, but if he can read he is at least aware thatby his act of signing he is effectuating the authoriza-tion the card declares.The foregoing principle was subsequently' endorsed by theSupreme Court in N. L. R. B. v. Gissel Packing Co.. 395 U.S.575. 584 (1969).At the first organizational meeting held on June 10, atthe Holiday Inn. Lauren Sielback. a representative of theClothing Workers, told the assembled employ ees about theobjectives of the Union and solicited their support in orga-nizing the plant. Authorization cards (facsimiles of whichappear above) were distributed to those present. and about15 of the employees volunteered to assist in the solicitationof their coworkers at the plant. C'ora Hall. one of the lattergroup, credibly testified that Sielback told them that intalking with their fellow employees they were to "make itplain ... that it [the authorization card] was ..an appli-cation for membership in the Union." Hall further testifiedthat Sielback emphasized that it would cost the employeesnothing to sign the card and that they, should sign the au-thorization only if they were doing it of their own free will.14 O(n i f (of these irds l he dire nll l 'T.JeC ign"'' i.1i replI.i ed hs theu. rds "Pleae P'rint "After the first meeting, subsequent organizational meet-ings were held at intervals of approximately 2 weeks duringthe course of the summer. Norma Hunt. another employeewho volunteered to serve on the organizing committee, tes-tified that at a meeting early in June one of those presentasked whether there would be an' initiation fee to join theUnion. According to Hunt's credible testimony. Sielbackassured them that there was no initiation fee required ofany employee who wanted to join the Union, and he askedthat those present reassure their coworkers to that effect.Ruth Turlel, another employee on the organizing commit-tee who attended all the organizational meetings, testifiedthat there was no discussion at any of the meetings as towhether there would be an election. According to Turley.Sielback told them that there could be no discussion of anelection until the employees had secured enough signedauthorization cards from their coworkers to get the Unionin. urle, testified that Sielhack explained, "We weren'tdiscussing an election. We were working for a union." 'F'inall,, there was no credible testimony from any witnessthat any employee was told that the authorization cardswould be used onli to secure an election.'b. Cards signed on or before Junle 18(I Cards as to which there was no disputeThe cards of the following employees were signed on orbefore June 18.'' Each of the signatories testified to havingread the card, having understood the language imprintedthereon, and thereafter having signed the authorization.There was no testimony, nor evidence. that any of theseemployees was told that the card would be used solely forthe purpose of getting an election:John Tilford Abner, Jr.BettN, Jean AdamsEla B. AdamsOdetta AdamsI.ois Alexander t8Alma J. AllenBillie J. ArnoldSusan BabbBonnie Bailey 9Rhoda BaileyViola BaileyBobbie Baker 2Sarah Ann BakerGrace BallardLaura C('oleCornetta ConnerEmma Sue Conner't he quotatin I, fronin urles', credible estimonN-( ertin tiesitnon, on this issue i u ll he discussed nramIpa.rt frolm the card f ( arlene Branton. which was signed on June 18.ill of the other daulhrizati,.n In this I ting were sigled bet' een June 8 andJune 1 7i Sleander Ias hired on about June 3. 1976 She was told at the timethat the oh to hich she ,would he islgned nitllil might he temporar, hutnol that her eilplment would be tempor.ar. She worked until the latterpirl of Nugust. hen she ilinlaril q Since she as on the payrollrosicr for June 18 Alexander's card is a ,alid authorizllation.l Although Bllle', card is dated Mas 10. 1976. she testified hat hesigned it ar the first union nicc llee uhll v. as held at the HolidaN Inn. O(there dence eat.blished that this meetlnt uas held in June 10 176 It here-lure ppears that BHale', crd wa1, aclual[ signed oln the latter date anscent. t its signed before June 17. 197f. because it bears an hI RB timereceipt stamp ndicating that the non delisered it t,, the Regional Officeon h,11 da .( onequentiN. Blc's card Is .a .iid iauthortal:tIi aIld muS be u ltcd:i Subsequent to the time he i gned the card. Baker as diorced andesunimed the use of her ;inaien naie I hil she testified as Bobbie Martin.uhcca,l ii Juie 1976 she Icte,.l the ard is "Bobbieh K Baker" I is a saliddeslglluot inCIJRLEE CLOTHING COMPANY 365 366DECISIONS OF NATIONAL LABOR RELATIONS BOARI)Carolyn A. BarkerMary Lou BarkerBetty Jean BarnettPatty BarrettAlta BenningfieldLinda BerrymanMargie BirchumWilma BishopElsie BottsMabel BradleyRandall BrandenburgCarlene BrantonDolly BrinegarRose Lee BrownWilliam EdwardBurgessAnnette BurtonNancy CaudillFreda CharlesMary ('henaultLola ClarkSandra ('larkVicki DunawayHaddix 23Mary K. laggardCora HallImogene Hlollon 24Annetta HamptonAvonell HattonGertrude HlattonKathy HattonGeorgia HawkinsLouise HawkinsBrunie ledgerEmma HullNorma lunt 25Laura JacksonEugene CombsMargaret CombsMazie ('ombsElla Louise CosbySandra Dailey 21Kathy DearingMary Edith DunnSarah S. EmbrvCarolyn Epperson 22Grace FallenCarolyn FrazierNettie FryeFelicita GarciaL.uis GarciaArdella GayEaster GentryGladys GraceLucille GreeneCathy GriffeyMargaret GriffithBrenda G(rossMona KennedySarah L. KennedyAlsie Jean MerrittBernice B. LewisI)ebra LitteralLouise l.owryAnna LyleJean McCallWanda MartinDebra MasonMargaret MasonAneta MeansJonita MeansEdgar King 26Alice JeffersonArthonia JohnsonMary JohnsonDorrita JonesPatricia JonesJanie KeithJuanita PatrickJunie PatrickMary PatrickHlazel PattonWilliam R. PelfreyDebra PowellJosephine Proffitt 28Elizabeth PuckettMary Pury 29Edith Rainev 31oSam RichardsonSue RobertsEunice RobertsEvalene RoseVivian RoseC(heryl RyeLinda SaylorEsther SchoolerBarbara TharpAnna T'homasBeulah TownsendRosie Lee TrentLillie MullinsMary Jane NealJenn Nichols 27Dorothy OsborneBarbara OwingsI.ionille Sue PaslexMinnie ShoemakerWanda ShumateFave SlusherGwendella SlusherBrenda SmithBonnie Snowden('orenia SparksMavis SpencerPhyllis SpiveySandra StanfieldMarilyn SteeleOpsie Stewart.inda StidhamMona Stone(iail SwaffordD)oris 'TaylorKathy TerryVickie ThackerFrances WhismanAva M. WhiteEvelyn WilliamsAlice Willoughby21 I);ailc testified that she eceived the card at the first unilnr Ineetilinheld at the Iliday Inn and that she signed It. after reading it. tI securebetter benefits and pay. She laiter testified that during the meeting one If theorganiters stated that the cards nlight also be used ito get all electionll, but atno hine did she testify that anltine told hel that this was the only purposefor which the cards were being secured ( nsequettl. in view of he expresslanguaige in the card, i nist be couuted I d& It Ptlacrii ,triuftictring ( ,158 NIRB 139s. 1197 ( 1966). cnlf. 389 1.2d 678. 682 6th ( ir. 1968)l2 ipperson's namie appears on the list which is in the record as (i C( Ixh2. I his wis introduced b) agreement of all coiunsel its the cnomplete enuleratin if all etploly ces at the plant on June 18 lowe er, her nanre does ntilappear on (.(. I h II. which purports to he a photiocop iof the Respn-dent's payroll list. On the other hand. l:pperon. whro appeared ais a itness.credibly testified that she had been an empliycee of the Respondent fr 7years and that at the time in question she was working n the coat shopunder the supervlsion If Phyllis l.indsey (onsequentl,, it misl tbe and s.found that she was n the unit at all times material.}21 laddirx signed her card on Jne I11. aIj ickl )u nai la,. her maidennanme. She married on June 26 and testifierdal the hearing as Vicki [)uina-way I;addix, her married name.Ihis nalme is al s spelled "llalllln in the ecord.2s Although FHunt's card bears a signature date if August 7. 176, lIiuntcredibly testified that she signed the card at the first union meeting held tthe ltliday Inn. Ihis was established, hb the testimnony of nunmerolus .it-nesses. as having been held on June 10. 1976 Finalls, on the reverse sidr ofthe card. there appears the Reglonal ()ffice dalte stanllp indicaltig its receipton June 17, 1976. It is, therefore. obviaus that the card was signed by tluntand delivered t the tlnioln well before the demand date iof June 18 1976('Consequently. the card nmust he counted as a valid designaltion.6v King credibly testified thalt his wife Iead the card to htit. il.it he LInider-stlood t, purpose. and hat, at his equest. she signed tie card n his behalf.('ronsequenli. his card is a sadid dcsignation. 4I-t/eai ticaii. Inr .159 Nl.RB585 (1966).2 Nichols testified that she found her aulhoriiallon card ion her machineone daI when she "was giod and niad at herl superisor'' iand that, afterreading it. she immediatel filled it out and placed it hback where she hadfound thli card. She hersell nlcsr illrned i in to any of the rganizersAccoldiig t Nichols. later that da. aftlc behing aa frIron her station frthe lunch hour. she fund that he card was gnc i1 its brief, the Respiondent contends that Nichols' crd should nt be counted because the author-iatioli was never voluntarils turned ocer t the nitln. Nichols. howeser.did not testify that the card wia taken fronl her w, rk statilrn surreptitiouslor witlhiout her nsenlt Arid .hll Ini til slaid. she did not disatuw hercard or tesntf that she hitl ,ese sought toi cet it back fromn the Ilniion('Consequentlls. it is nov. found that 1onI Junll 18 it wals a valid. unrevokedauthrization ca;rd and that it should be counted See Jii tl autilhew.I &( I v N 1. R.B .354 2d 432. 437 (8th ('it 1916) ( "'here is n showing that('llult. assuning he hild rseralttil ahboul his dicsinaitn of the nion.ever colnmunlctitated those resersvatillos t anyilen a nieri her f ianagtemnent. r otherwise." )21 Prillfit credibls testified that she was hspitalhied n the date her cardwas co mpleted According to Proffilt. sh read the card, ndersttitid it and;dwas lever told that it wouild he used fur ai: purpose oilher thran that de-scribed n the card. She testified that, al her request, her slel filled oiur theaulhoiration and signed it o her behalf. lHer card constiatutes a id desig-nation. Vrthiict Ingineertni ( o, 158 NiLRb 624. 0i3. fIn 4 ( 1966. enfd376 F.2d 770 1).(' ('ir. 1967).' lihe name ''Mary P'ur" appears the transcript, but the signature onher card could he read its either "Piurs" or "Perry." ()nl, a "Mary Perrs"appears oin the eligibility list. In any; et ,ni. ury (r Perrx ) appeared as awitness and testified, credibly and ithut cntradictiun, that she ha;s beenan employee in the pocket sectritn for It0 1 cirs and that for secral c;ars shehad been working there under the superiiso of Phillis Mitchell it is clearthat Pury was in the unit it the time in quesltin and that her card shoiuld bhecounted.i0 In the tra;iscript the witness' inane Is spelled ''Ralec '' lo:sever, inthe authorization card which she identified hen n the stand. the signatureis plal spelled "Ra;ine "'' She credbl~t testified thIt she has bheen an em-phloyee for 15 Nears and tha;t during the tle it1 questihon she vas wiorking inthe coat shop CURLEE CLOTHING COMPANY367Eulah Trust) Debra WilloughbyRuth Turley Jean \WiseCarole Turner Ida WisemanVirgie Tyree Hildegard WittLizzie Watson Virginia WittAdeline Watts Lattie WoodShirley Watts Mildred WoosleyMary Welch Emma WrightCarolyn WhismanTotal 160(2) Cards in dispute(a) (Circumstances surrounding the solicitation of certaincardsAll of the cards discussed below were signed by employ-ees who acknowledged having read the card, in most in-stances having filled it out in her own hand, and thereafterhaving signed it. At the trial, however, many of these sameemployees testified as to comments about an electionwhich, allegedly. were made by the solicitor at the time thecards were signed. From this testimony the Respondenturges that the authorizations now in question were ren-dered invalid. In resolving the questions presented here,the opinion of the Supreme Court in N.L.R.B. v. GisselPacking o.. 395 U.S. 575 (1969). is controlling. On thisissue, with respect to authorization cards, the Court statedin that case (at 606 608):[E]mployees should be bound by the clear language ofwhat they signed unless that language is deliberatelyand clearly canceled by a union adherent with wordscalculated to direct the signer to disregard and forgetthe language above his signature. There is nothing in-consistent in handing an employee a card that thesigner says authorizes the union to represent him andthen telling him that the card will probably be usedfirst to get an election. ...We agree, however, withthe Board's own warnings in Lei Strauss & Co., 172NILRB 732 ... n. 7 (1968). that in hearing testimonyconcerning a card challenge, trial examiners shouldnot neglect their obligation to ensure employee freechoice by a too easy application of the (umberlandrule." The soundness of the Supreme Court's holding thatemployees should be hound by the pla:. language on thecards which they signed, absent deception or manifestlymisleading characterizations from the solicitor. was no-where more evident than in this case. The witnesses herewere almost all women from the town of Winchester andthe surrounding neighborhood. They were, in large measure,an intelligent and literate group. Insofar as could be detect-ed, when on the stand, not a single one displayed any read-Sc Ihc Board hs declred Ih.rl it i lot the priesnc e or hb,cric If ml.g-Ic" wtIrds W hich is conirlihng hut rather he congeries ,f facils SUlroundingthe soiciton 4 he ll n f he r /I. 1. lrtlus ( I 172 NLRB '32. 733. fn 7( 196>8)ing disabilities when asked to examine the card which shehad signed. Almost everyone acknowledged having readher authorization prior to signing it and having understoodthe printed language which appeared thereon. Thus, in thisconnection, the answers of two witnesses on cross-exami-nation are relevant background to any consideration of theproblems which are discussed hereinafter. One was em-ployee Lizzie Watson, who, when asked, "How did youknow what it [the authorization card] was?" answered."Well, I just knew. I can read. [Emphasis supplied.]" Theother was employee Laura Jackson, who was asked thefollowing questions and gave the answers which appear be-low:Q. Did she [the coworker who gave her the authori-zation] tell you what the card would be used for whenshe gave it to you?A. No, sir, she didn't. I knew what it was for.Q. How did you know?A. I read it. [Emphasis supplied.]In the light of the Supreme Court's ruling in Gissel andthe evidence as to the circumstances in which the cardswere signed, it is now found that the cards of the followingemployees, 28 in number, should be counted.Dorothy Ball testified that she signed her card at a unionmeeting. Ball acknowledged having read and understoodthe card and that no one told her that it would be used foran) purpose other than that stated on the card. She testi-fied that during the meeting the organizer (whom she didnot identify) explained the benefits which a union wouldbring to the employees and answered questions about ne-gotiations. She also testified that during this meeting theorganizer stated that the card would give the Union achance to have negotiations and a vote. This was the equiv-alent of saying that one purpose of the card, inter alia, wasto secure an election. Since the organizer made it clear thatthe card had other purposes, viz, negotiations with the Re-spondent on behalf of the employees. Ball's card should becoun ted.Ophie Lee Bond testified that she read her card. filled itout in her own handwriting, and signed it. On cross-exami-nation she testified that when Emma Hull. a coworker,gave her the card, Hull told her that it was an "applicationfor an election." On redirect examination, however, sheacknowledged that Hull told her that the card was "anapplication for a membership," and on re-cross-examina-tion she reiterated that Hull had represented that the cardwas an "application for membership for a union." Bond'scard is a valid authorization for the Union.Diana Bradleiy testified that she received her card fromher sister and that she signed it without reading it. Accord-ing to Bradley. her sister told her that it was a union cardand would be used for an election. Apart from the fact thather sister did not tell her that the only purpose of the cardwas to secure an election, Bradley's testimony that she didnot read the card was incredible. She acknowledged that atone point in her career she had worked for a unionizedemployer. so that she obviously was no stranger to unions.More significantly, however, she conceded that she hadfilled out the entire authorization in her own handwriting.a feat that could hardly have been accomplished withoutCURLEE CLOTHING COMPANY 367... _ _ .. ... 368DECISIONS OF NATIONAL LABOR RELATIONS BOARDreading most, if not all, of the card. Consequently, in viewof the foregoing considerations, it is now found that, at thetime she signed the card, Bradley understood that it was anapplication for membership in the Union. Her card shouldbe counted.Bonnie Brandenburg testified that she received her cardfrom a coworker named Brenda Back. According to Bran-denburg, she read the card, filled out the spaces on thecard, and understood its purpose before signing it. She alsotestified that Back told her that they wanted to get all thecards signed so that there would be an election and that ifBrandenburg did not sign a card then she would have topay an initiation fee. However, there is no evidence of anykind that Back was an agent of the Union. It is well settledthat the Union is not responsible for misstatements andrumors concerning initiation fees made or started by rank-and-file employees. Jas. H. Matthews & Co. v. N.L..R.B.,354 F.2d 432, 437-443 (8th Cir. 1965). cert. denied 384 U.S.1002 (1966). In any event, from Brandenburg's own testi-mony it is apparent that Back did not tell her that the onhvreason for signing the card was to secure an election. SinceBrandenburg acknowledged that no one told her that thecard itself would be used for any purpose other than thatwhich was stated on its face, her authorization must hetreated as a valid designation of the Union.Printha Sue Burgess testified that she received her card ata union meeting. According to Burgess, she did not readthe card before signing it because it was explained to her atthe meeting. She also testified that she was told that a cer-tain percentage of cards had to be signed before the Unioncould secure an election. However, it is clear from her testi-mony that nothing was said to her that would cancel theabsolute language of the card. N.L.R.B. v. Stow Manufac-luring Co., 217 F.2d 900, 902 (2d ('ir. 1954), cert. denied348 U.S. 964 (1955).Bobbie Chenault testified that she received her cardfrom organizer Sielbeck, who told her that the card wouldbe used "for an election and for better benefits for thefactory." Later, Chenault acknowledged that before sign-ing it she read and understood the language on the card.When on the stand, Chenault manifested an extreme reluc-tance to testify about her participation in the Union's orga-nizational effort. At one point in her testimony, she mani-fested her resentment at being summoned to testify hbdeclaring, "I didn't think it [the cardl would be usedagainst us like this." In view of the fact that she concededthat she had had an opportunity to read the card and thatshe understood it, the card should be counted.Mary Crouch acknowledged having filled out and signedher card, after having received it from employee BrendaGross. She testified that she had the card for a day or morebut never read it. She further testified that Gross told herthat the purpose of the card was merely to get an electionand that those who signed a card before the Union got inwould not have to pay an initiation fee. Crouch's statementthat she never read the card was totally incredible. Sheadmittedly had the card in her possession for over a day,and, according to her own account, she filled in the entirecard before signing it. In view of the fact that at the top ofthe card there appears in large, boldface type the words"APPLICATION FOR MEMBERSHIP" and thereafterthere appear only four short lines authorizing the Unionto represent and negotiate for the signatory, it strains cre-dulity to accept Crouch's statement that although she keptthe card for over a day before filling it out in her own handand signing it she never read the caption or the short para-graph that appears on the card. Gross, on the other hand.appeared as a witness and crcdibl, testified that she nevertold Crouch that the card would he used merely to get anelection and never informed her that those who signed acard early would not have to pay an initiation fee. Grossfurther testified that at several meetings organizer Sielbeckwas asked whether the employees would have to pay aninitiation fee. According to Gross, in each instance he an-swered in the negative and asked those present to reassureall their fellow employees that the Uinion had no require-ment of an initiation fee. (iross was a credible witness, andher testimony in this connection was corroborated by em-ployees Norma Hunt. Rosa Lee Brown, Ruth urley. andJanie Keith. There was no credible evidence in the recordthat any union official, either at meetings or on individualvisits, ever told an employee that the Union required aninitiation fee or that any such charges would be imposedon the nonsigners. In view of the foregoing considerations.it is my conclusion that Crouch did, indeed, read her cardbefore filling it out and signing it and that her authoriza-tion constituted a valid designation of the Union.Emerine Drake testified that she signed her card andthereafter attended one union meeting. According toDrake, she received the card from ay Slusher, a coworker.and Slusher told her that when the Union got in she wouldhave to pay $50 to join or lose her job. Drake testified thatshe did not read the card but inerel glanced at it beforeshe signed it. Drake's attempt to disavow ever having readthe card which she admittedly signed was unconvincing.and her testimony as to what Slusher allegedly told herwas not credible. There is no evidence that Slusher was any'more than a coworker, and certainl) none that she was aunion agent who was authorized to make statements bind-ing on the Union. J. C. Penney (Company, 215 NLRB 24, 25(1974). In any event, on the facts present here, there is noevidence that Drake was told by anyone that she shouldignore the language above her signature. As the SupremeC('ourt stated in Gissel Pacing, she "should he bound b)the clear language of what [she] sign[ed]." (Gis.sel, suprra at606). Her card should be counted.(Iara Gross testified that her daughter gave her the cardand that she read the card, filled it out, and signed it. Ac-cording to Gross, her daughter told her, "If we got a major-ity of the cards signed, we will haxe a union election."However, Gross testified earlier that when she read andsigned the card no one ever told her that the authorizationwould not be used for the purpose stated thereon. Thewords of her daughter as to the various ways in which thecard might be used are insufficient to void the authoriza-tion, and it should be counted. Ja.v. H. Matthews & ('o. v.N.L.R.B., 354 F.2d 432, 437 438 (8th C('ir. 1965), cert. de-nied 384 U.S. 1002 (1966); J. ('. Pennev, supra.Susi Hall acknowledged having filled in her card andhaving signed it. She testified that she read the line at thetop of the card. viz, "application for membership." 32 buti Ihisc ;1l- her words----- CIRLEE CLOTHING COMPANY369that she did not read the rest of the printing. According toflail, she received the card from Carol Barker. a fellowemployee, who told her that "it was a majority card" andthat "they was going to see if they could get enough cardslike that to have an election." Hall's testimony to the effectthat she never read the entire card was incredible. I findthat she must have read it at the time she filled out theauthorization. Apart from the fact that Barker was only afellow employee and not an agent for the Union, there wasnothing even from Hall's version of her conversation withBarker that would establish that Barker told her anythingwhich was inconsistent with the express language on thecard. I find that Hall's card was a valid designation of theUnion. Cumhberland Shoe Corporation, 144 NLRB 1268 69(1963), enfd. 351 F.2d 917 (6th Cir. 1965).I)oroth Ilatton testified that she received her card fromemployee Opsie Stewart and that she had the card in herpossession for 4 or 5 days, at which point she filled in theinformation required on the face of the card, signed it, anddated it. She also testified that she heard some discussionabout an initiation fee but that she was told that the Unionhad no such fee. Opsie Stewart credibly testified that shegave the card to Hatton, that Hatton did not ask anythingabout costs or initiation fees, and that she did not tell Hat-ton anything to that effect. In view of the fact that Hattonadmittedly had the card in her possession for several daysand then filled it out before signing it, her testimony at thehearing that she had never read the balance of the card wasmost unpersuasive. I conclude that Hatton understoodwhat she was signing and that her card should be counted.Elizabeth Ltunt testified that she received her card fromMary Dunn, another employee. There was no evidencethat Dunn was on any organizing committee or in any wayan agent of the Union. According to Hunt, she heard otheremployees talking about an election and she believed, al-though she was not certain, that Dunn told her that ifenough people signed cards there would be an election.Hunt acknowledged having read and sgned the card. Shealso testified that no one ever specifically told her that thecard would be used for some purpose other than that whichis described on the card itself. No statement by Dunn oranyone else cancelled the language of the authorizationwhich Hunt signed. It should be counted.Lois Jones testified that she received her card from em-ployee Cora Hall. According to Jones, she had the cardabout a week before signing it, and during that period sheread the card, understood it. and knew what it was for. Shefurther testified that tlall told her that the card would beused for an election, that a majority of the employees hadalready signed the cards, and that she would have to pay a$100 fee if the Union got in. Jones said she attended twounion meetings and at neither of them was there any men-tion of cards or initiation fees. Hall credibly testified thatat the time she gave Jones a card she told her that it was anapplication for membership in the Union. She specificallydenied ever telling Jones that it would cost her a $100 fee ifshe did not sign the card. Jones' testimony as to her con-versation with Hall was the result of either a faulty recol-lection or a deliberate distortion. In an) case, since Jonesacknowledged having read her card and having understoodits language, her authorization is valid.Rose Manr Jones testified that she could not recall whogave her the card which she signed. According to Jones.this individual, who was never identified,. told her thatwhen enough cards were secured they could have an elec-tion. However, she also testified that after getting the cardshe read it and understood it before signing it. Her cardmust be counted. Cunherland Shoe Corporation, supral.Mary Jo Kenner testified that the coworker who gave hera card told her it was "to see if they could have an electionvote." Later, however, she was not so certain that this waswhat the solicitor told her and acknowledged that the mat-ter of a vote was a deduction made on her own. As Kenneytestified. "That's the way I guess I figured it out. They hadto have so many members before the Union could ask theCompany to be recognized-have a vote." Kenney alsotestified that she read the card when it was given to her,that she knew it to be an application for membership. thatshe filled it out, and that she signed it. Uinder these circum-stances, her card must be considered a valid designation ofthe Union. Cato Show Printing Co., Inc., 219 NLRB 739,757 (1975). In the latter part of July. Kenney was promotedto the position of acting supervisor in her department, andthe Respondent conceded that she was a supervisor fromthen until some time in October. However, at the time nowin question, she was not a supervisor and was clearly arank-and-file employee within the unit. Consequently. hercard must be counted.Lillian Means testified she obtained her card from em-ployee Cora Hall and that Hall told her that " i]f theycould get enough people to sign, they would have a unioncome in. We would have an election." Means concededthat she did not recall having heard Hall use the word"only" in reference to getting an election. Hall herself sub-sequently took the stand and credibly testified that all shetold Means was that the card was an application for mem-bership in the Union. At another point in her testimony.Means acknowledged that she read the card, that she un-derstood the language on the card, and that she filled outthe entire card and then signed it on the date it bears. Inview of the foregoing, her authorization must be, and is,found a valid designation of the Union.Donetta McCall testified that Ida Wiseman, a coworker,gave her the card and told her it would be used for anelection. Wiseman, however, credibly denied ever tellingMcCall or any other employee that the purpose of the cardwas only to get an election. More significantly, McCall ac-knowledged that she read the card, that she understood it,that she filled out most of the card in her own handwriting,and that she signed it. Under these circumstances. Mc-Call's card constitutes a valid designation of the Union.Ethel F McCall testified that there was some mention ofan election at the union meeting the night she signed hercard.33On the other hand, she acknowledged that she readthe card, that she understood what it said, that she filledout the card, that she signed it, and that no one ever toldMi M (all at first lesified thail hs stsrat enl sas made h oinc she de-scrihed as "the man fronm the union" Later. howeer. she conceded that she,cold not retail hi made he renimarkCR LEE CLOTHING COMPANY 369 370DECISIONS OF NATIONAL LABOR RELATIONS BOARDher that it would be used for an)' purpose other than thatstated on its face. Her card should be counted. N.L.R.B. v.Stow Manufacturing Co.. 217 F.2d 900, 902 (2d Cir. 1954),cert. denied 348 U.S. 964 (1955).Mina Muncie testified that her daughter gave her a cardand that she signed it without ever having read it. AlthoughMuncie also testified that she was never told the purpose ofthe card, while on the stand Muncie acknowledged that she"figured it was for the union." There is no evidence thatany union representative ever told Muncie that she shouldignore the printed language that appears immediatelyabove her signature and which specifically designates theUnion as her bargaining agent. Muncie's card is a validdesignation and should be counted. N.L.R.B. v. GisselPacking Co., 395 U.S. 575, 606 (1969).Ora Parido testified that she read and signed her card.She also testified "a union man" 34 at the organizationalmeeting where she secured her card stated that if enoughpeople signed cards there would be a vote. On the otherhand, she conceded that this same "union man" did notsay that the card would be used only to get an election.'5Parido's card was a valid designation and should be count-ed.Gloria Palmer testified that she received her card at theunion meeting held at the Holiday Inn, an event which wasestablished by other testimony as having been held on June10. She acknowledged that before signing the card she readand understood it. She further testified that no one evertold her that the card would be used for any purpose otherthan that set forth in the printed language which appearsthereon. Later she testified that the union organizer statedthat the card could be used to get an election. [However,she does not remember the word "only" being used. Ac-cording to Palmer, she was "just under the impression"that the card would be so used. Her card is a valid designa-tion and should be counted.Alice Powell testified that she read and understood hercard before signing it. She further testified that she under-stood that the more cards the employees signed, "the morechance they had of getting an election." As with the case ofemployee Palmer, supra, however, she did not testify thatshe was ever told by a union agent that getting an electionwas the only purpose of the card. Her card should becounted.Jacqueline Solfi " testified that she read her card beforesigning it. Although Solfi also testified that she was "underthe impression that it [the card] was to be used for an elec-tion," she conceded that this "impression" was based onwhat she characterized as "shop hearsay." She further con-ceded that at the time she signed her card she knew it was"for the Union." Consequently, her card is now found tobe a valid designation which should be counted.Bessie Stanhope testified that she received her card fromMaxine Clark, a coworker, but that she was not told the14 The phrase is fromn Palrido's tectilnon. llHer solicitor wals never denti-fied any further or in an) other manner.s Thus, Parido testified, "he didn't say that [an election s w(uld he ltheonIv use."In the record this name is also spelled "S-a-l-f-i All quotations In thisparagraph are from Solfit's estimony.purpose for which it was to be used. However, she acknow-ledged that she read the card at the time she signed it.Stanhope testified that she heard about the possibility of anelection through rumors among the employees at the plant,and that as a result she assumed that the card would beused to gain an election. This type of thinking onStanhope's part cannot invalidate her signed authorizationcard, which she admittedly read. N.I..R.B. v. Stow Manu-facturing Co.. 217 F.2d 900, 902 (2d Cir. 1954), cert. denied348 U.S. 964 (1955). Stanhope also testified that VirgieTyree, another coworker, told her that if Stanhope did notsign a card she would have to pay $50. Tyree, however.credibly testified that she did not tell Stanhope or anyother employee that it would ever be necessary to pay $50for not signing a union card. Stanhope's card should becounted.Brenda Watts testified that she received her card fromemployee Alta Benningfield. According to Watts, at thetime she signed her card she read and understood it. Shefurther testified that no one ever told her that the cardwould be used for any purpose other than that describedon the face of the authorization. Watts also testified thather husband is a union member, so that she obviously wasby no means unacquainted with the subject. Nevertheless,she later testified that Benningfield told her that if a major-ity of the employees signed cards an election could be held.On the other hand, she acknowledged that Benningfieldnever used the word "only" with reference to an election.Watt's card should be counted. (Cumherland Shoe Corp.,144 NLRB 1268, 1269 (1963). enfd. 351 F.2d 917 (6th Cir.1965). H & H Plastics Manufacturing Co.. 158 NLRB 1395,1397 (1966), enfd. 389 F.2d 678 (6th Cir. 1968).Bertie Wells testified that she received her card from em-ployee Ida Wiseman and that the latter told her that thecard "was to get enough signatures to have a vote." Never-theless, Wells stated that after receiving the authorizationshe read, understood, and signed the card. Later she testi-fied that she could not recall Wiseman having used theword "only" in connection with the alleged statement thatthe card would be utilized to secure an election. Wiseman,on the other hand. specifically denied ever telling any em-ployee that the sole purpose of the cards was to secure anelection. In view of the foregoing. and particularly Wells'testimony to the effect that she read and understood thecard before signing it. her authorization should be counted.Linda Wells testified that employee Easter Gentry gaveher a card and told her that it "was to get an election."Wells conceded, however, that she could not recall havingheard Gentry say that that was the only purpose of thecard. She also acknowledged not only that she read thecard after Gentry gave it to her and before she signed it butthat she understood the purpose of the card. Her cardshould be counted. Cato Show Prnting (Co., Inc., 219NLRB 739, 757 (1975).Edna Wilcox testified that she read, understood, andsigned her card. Nevertheless, according to Wilcox, shewas under the impression that if enough employees signedcards there would be an election. On the other hand, shealso testified that employee Bonnie Bailey, who gave herthe card, did not tell her anything as to the purpose of theauthorization and that she herself never attended anyT --- CURLEE CLOTHING COMPANY371union meetings where she might have been enlightened onthis subject. Moreover, Wilcox conceded that no one evertold her that she should ignore the language printed on thecard. T'his, again, is obviously the type of situation towhich the Supreme Court was referring when it wrote that"employees should be bound by the clear language of whatthey sign...." N.L.R.B. v. Gissel Packing Co., supra at606. Wilcox's card should be counted.(b) Cards bearing the printed nnamles of the emplo'eesFour cards were received in evidence on which the em-ployee in each instance had printed his or her name. Thesewere the authorizations of Maxine (Ulark, Ruth Dunn. Jan-ice Pelfrey. and Billi Pelfrev. Each of these employees ap-peared and testified to having read his or her respectivecard, having understood it, and thereafter having filled itout. Billy Pelfrev testified that he printed his name on thecard because he normally prints his name on applicationsand related questionnaires. He specifically testified that heconsidered his printed name to be his signature. Janice Pel-frey, Ruth Dunn, and Maxine Clark gave similar testimonyas to their own practices. There was no evidence of forgeryas to any of these cards, and the Respondent does not socontend. In view of the credible testimony of these fouremployees, wherein they acknowledged having read andunderstood their cards before filling them out. I find thattheir cards constituted valid designations of the Union astheir bargaining agent. Jas. I. Matthews & Co. v. N. L. R. B..354 F.2d 432, 437 (8th Cir. 1965), cert. denied 384 U.S.1002 (1966): Tri-Countl Tube, Inc., 194 NLRB 103, 105, fn.6 (1971); Hercules Packing Corp.. 164 NL.RB 264, 268(1967). Janice Pelfrey's card was dated June 13, MaxineClark's and Billy Pelfrey's were dated June 14. and RuthDunn's was dated June 15. All should be counted.(c) Cards that were signed in pencilThe cards of Nancy Brookshire, Ada Francis, MargaretMoore, and Lula Sewell were all signed in pencil. Each ofthese employees identified the signature on the card thatshe had signed as her own and further testified that at thetime of execution she read and understood the card. TheRespondent objected that only a card which had beensigned in ink should be counted as a valid designation.There is no merit to this objection where, as here, there isno issue as to authenticity and the individual card signercredibly testifies as to the time and place that she executedher name on the authorization.Francis' card was signed and dated June 14,Brookshire's and Sewell's on June 16, and Moore's on June18. All should be counted.The card of Patricia Pond. dated June 15, was alsosigned in pencil. Pond acknowledged having read the au-thorization and having signed it. She also testified that af-ter having received the card from Emma Hall, a fellowemployee, she was told that it would be used to get anelection. However, she acknowledged that she was not toldthat this would be the only purpose of the card. Later inthe hearing, when Hall was on the stand she credibly testi-fied that she never told Pond an thing as to the purpose ofthe card. According to Hall, she gave Pond a card afterPond asked for one, and a short time later Pond returnedto her with the card completely filled out and signed. It isnow found that Pond's card is a valid designation of theUnion and that it should be counted.(d) Cards that were incompletelv dated or undatedBett Willoughbvr's card is undated. At the hearing shetestified that she read the card, that she understood it, andthat she signed it. Willoughby could not recall the date sheexecuted the authorization. However, the card bears abackstamp receipt which indicates that it came into thepossession of the Regional Office of the Board on June 17.1976. It is obvious, therefore, that Willoughhb's card wasturned over the the Union at some time pnrior to the datethat the Union made its demand for recognition on June18. 1976. Consequently, her card is valid and should becounted. Aero Corp., 149 NLRB 1283. 1291 (1964). enfd.363 F.2d 702 (D.C. Cir. 1966). cert. denied 385 U.S. 973(1966): Rea Construction Co.. 137 NLRB 1769. 1772 (1962).Edna Loraine White testified that she read and under-stood her card before signing it. Her card is dated "JuneII" with no indication of the year. However, she testifiedat the hearing that she signed the card on June I 11., 1976. Italso bears a receipt on the back indicating that it was re-ceived in the Board's Regional Office on June 17, 1976.White's card should be counted.Bertt Patrick testified that she read and understood hercard and that she signed it before she attended two sepa-rate meetings at the union hall in Winchester. From otherevidence in the record, it appears that these meetings wereheld before the Union made its initial demand for recogni-tion on the Respondent. Her card is undated, hut it bears areceipt on the back indicating that it was received at theBoard's Regional Office on June 17. 1976. Consequently. Ifind, in light of the foregoing evidence, that Patrick's cardwas received by the Union prior to the time it requestedrecognition and that the card should be counted. MurcelManufacturing Corp.. 231 NLRB 623, fn. 4 (1977).Carlos McCormick testified that he signed his card in thespring of 1976 while attending one of the organizationalmeetings held at the union hall in Winchester. He furthertestified that before signing the authorization he read andunderstood it. McCormick did not date his card. However.the reverse side of the card bears an NL.RB date stampindicating that it was received in the Board's Regional Of-fice on June 17, 1976. Accordingly, it is now found thatMcCormick's card is a valid designation of the Union andshould be counted.Eunice Lowe testified that she read and understood hercard before signing it. Her card bears only the date "June16" and no specific year. However, Lowe credibly testifiedthat she signed the card on that date in the year 1976. Thecard also bears a Regional Office backstamp for June 17,1976. Her card is valid and should be counted.Juanita S. Jones testified that she read and understoodher card before she filled it out. Although the card bearsonly the date "June 14," Jones testified that she signed iton that day in the year 1976. In addition, on the reverseside, a backstamp indicates that it was received at theCUR LEE CLOTHING COMPANY 371... ._ _ ...... ...... . 372DECISIONS OF NATIONAL LABOR RELATIONS BOARD[Board's Regional Office on June 17, 1976. The card is aType B authorization, which, as noted earlier, requires theemployee's name in two places. Jones duly inscribed herfull name in both places, and in ink. The Respondent ob-jects that her card is invalid on the ground that these in-scriptions of her name are printed, rather than written. Asfound earlier, this objection is without merit where, as here,the employee appeared as a witness and credibly testifiedas to all the circumstances surrounding her completion ofthe authorization as well as averring that the card was herown. Jones' card should be counted.Ethel Jones credibly testified that she filled out andsigned her card after receiving it from Janie Keith, a fellowemployee. Her card was undated, and while on the standJones could not recall the precise time when she signed thecard. However, the reverse side of her authorization bearsa receipt stamp indicating that it was received at theBoard's Regional Office on June 17. 1976. Accordingly, Ifind her card to have been a valid designation of the Unionprior to the demand of the latter for recognition.Wanda Hisle testified that, after having read and under-stood her card, she filled out the information requested onthe face of the card and signed the authorization duringJune 1976. The card bears only the date "June 1976."However, the reverse side has a backstamp indicating thatit was received at the Board's Regional Office on June 17,1976. Consequently, I find that Hisle's card should becounted.Anna Conner identified her card and credibly testifiedthat she signed it on June 14, 1976, after having read andunderstood the language imprinted thereon. The cardbears only "June 14" as the date, with no designation as tothe year. However, in addition to her own testimony as tothe year in which she signed the authorization, the cardalso bears the Board's Regional Office backstamp receiptindicating that it was received there on June 17, 1976. Con-sequently, I find that Connor's card is a valid designationand should be counted.3. The Union's majority status on June 18, 1976A tabulation of the authorization cards discussed abovediscloses that as of June 18, 206 employees had signed val-id designations of the Union as their collective-bargainingagent.3At that time there were 373 employees in the ap-propriate unit. The requisite majority therefore would havebeen 187. Since the Union had secured valid authorizationcards in excess of the latter number prior to the date whenit made the demand for recognition on the Respondent, itmust be, and is now, found that the Union had a majoritywithin the appropriate unit on the critical date.As found earlier, the Union's demand was continuingand was renewed at various times during the succeedingmonths. Since the Board may not agree with all of theforegoing conclusions with respect to authorizations con-sidered earlier herein, the validity of various additional au-thorization cards which employees signed subsequent toJune 18 will now be considered.7 For a recapitulation of the names of the employees whose cards nmakeup this total, see Appendix A, if;lru.4. Cards signed after June 18 and on or before June 28a. Cards as to which there was no disputeThe cards of the following employees were signed afterJune 18 and on or before June 28. The signatories crediblytestified to having read, understood, and signed the cards,and there was no testimony or evidence that any employeewas told that the card would be used solely for the purposeof getting an election:Arvilla ElamGeraldine FoxRuth Mullins 38Ella MuncieElizabeth WelshConnie YoungThe cards of the six above-named employees should becounted in any tabulation of the Union's strength as ofJune 28, 1976.b. Other cards signed between June 18 and June 28Delilah Abner testified that she received her card fromIda Wiseman, a coworker, and that she read and under-stood the card before she signed it.39On the other hand,she also testified that at some point in their associationWiseman told her that a certain number of signatures foran election were needed. Abner further testified that therewere rumors in the plant that there would be a fee for thosewho did not sign a card. Wiseman, however, credibly testi-fied that when she gave the card to Abner and before thelatter signed it the employee never asked her about anycosts connected with getting into the Union or any initia-tion fee. The rumors which Abner testified that she hadheard do not bind the Union or invalidate the employee'sauthorization. Jas. H. Matthews & Co. v. N.L.R.B., 354F.2d 432, 433-434 (8th Cir. 1965), cert. denied 384 U.S.1002 (1966); J. C Penney (onpant. Inc. 215 NLRB 24, 25(1974). Since Abner testified to having read and under-stood the card before having signed it. and since she wasnever told that the only purpose of the card was to obtainan election, her card should be counted.Estell Johnsons card was dated "17 6 76" which she tes-tified was meant to be "17 June 1976." as the date onwhich she signed the card. According to Johnson, she re-ceived the card from Alice Powell. a coworker. She testi-fied that she read and understood the card before signingit, and that no one ever told her that the card was to beused for any purpose other than that indicated by the lan-guage which appeared on the card. Her card should becounted.Myrtle Moore testified that she received her card fromfellow employee Ruth Turley and that she read and under-stood it before signing it on June 28. She also testified thatat some point a friend of hers, one Gertrude Hatton, toldher that if she did not sign a card and the Union wassuccessful, she would have to pay $50 to work for the Re-Is Mlullins card w3as dated Junec 22* ithlut designat;ion as to the earisowceser. the reverse side of the card has a lime stalmp of Region 9 indicat-in4 that it was received there at 2 p m. on Julk 14. 1976.1 lie date on Abner's card did not include the ear, simpl, setting out"June 17T as the time on hich it usas signed. tiowever. Ahner crediblestflied Ihthat she signed the card on June 17, 197h ( f UItelc,l Ruhinslin,In .42 NRB 898, 913 (1942) CURLEE CLOTHING COMPANY373spondent. Apart from the fact that there was no evidencethat Hatton was ever an agent for the Union, and the fur-ther fact that there was no credible evidence in the recordthat any union representative ever told any of the employ-ees that there would be a penalty attached to not signingan authorization card, such comments as Moore attribuedto Hatton cannot invalidate her card. This is particularlytrue here, when, in view of Moore's testimony and subse-quent to the time that she allegedly heard Hatton make thestatement in question, she received a card from Wisemanwhich she thereafter read and understood before signing.Moore's card should be counted.Dorothy Hopper testified that she received her card fromEmma Hull, a coworker, and that she read the card andunderstood its purpose before signing it on June 23. Al-though she subsequently testified that Hull told her thatthe card could be used for an election, she acknowledgedthat Hull never informed her that the card would not beused for the purpose stated on its face. Since even fromHopper's own testimony it is evident that this employeewas never told that the only purpose of the card was tosecure an election, Hopper's card should be and is, found avalid designation of the Union.On the basis of the foregoing findings as to the validityof cards signed subsequent to June 18, it is now found thatwith the addition of the 10 additional cards discussedabove, on June 28, 1976, the Union had valid authoriza-tions from 216 employees in the appropriate unit.c. Cards offered without testimony of signatory or witnessesto the execution thereofThe General Counsel offered 16 cards which bore signa-tures that purportedly were those of Brenda Bach. KathyBowling, Greg Brandenburg., Virginia Carpenter, Kathy Cur-tis, Mary Curtis, Debra Kay Harris. Phyllis Holder, LindaHuff, Kathleen C. Love, Debra Litteral, Ruby McAnnallv.Bertha Parido, Debra Ann Rice, Alta Spicer, and Sylvia Wil-liams. All of the foregoing names are those of employees inthe unit on June 18. None of these individuals appeared atthe hearing to testify. The General Counsel asserted thatthey had been subpenaed but had failed to respond. anddid not produce any witnesses who testified to having seenthese authorizations executed.The General Counsel thereupon offered in evidence.along with the authorization cards bearing the names ofthe above-described employees, a photocopy of the with-holding exemption certificate for each of these individuals,with the exception of Brandenburg. The latter documentshad been secured from the Respondent's personnel files,and each exemption certificate bore the signature of theemployee. The authorization cards and the exemption cer-tificates were received in evidence.There is authority for the proposition that the Adminis-trative Law Judge is vested with discretion to make signa-ture comparisons in a case such as the present one andwhere documents of unquestioned authenticity from anemployer's personnel records are available for such com-parisons. Combined Metal Mfg. Corp., 123 NLRB 895, 896-897 (1959); Philamon Laboratories, Inc., 131 NLRB 80, 87(1961), enfd. 298 F.2d 176 (2d Cir. 1962), cert. denied 370U.S. 919. An examination of these exhibits and a compari-son in each instance of the signature on the authorizationcard with the signature which appears on the exemptioncertificate of the employee by that name establishes, in myjudgment, that in the absence of any countervailing evi-dence the cards of Bach, Bowling, Carpenter. Kathy Cur-tis, Mary Curtis, Harris, Holder, Huff. Love, Litteral, Mc-Annally, Parido, Rice, Spicer, and Williams were signed bythe employees whose names appear thereon.At this point, however, it should be noted that at thehearing some consideration was given to calling a hand-writing expert and that the parties stipulated that, even ifcalled, a qualified graphoanalyst would have difficulty es-tablishing the authenticity of the signatures on these cardsif his examination was confined to the signature on thecard and the single signature on the withholding certificate.The Administrative Law Judge thereupon stated hat theforegoing cards would not be considered unless, upon hissubsequent examination of the record, they became cnticalto a resolution of the majority issue, in which event hewould reopen the record for the taking of further testi-mony. Consequently, none of the parties offered any fur-ther testimony or evidence as to these cards. Since the au-thorization cards considered earlier herein establish that asof June 18 the Union had secured signed cards from 206employees in the appropriate unit, a figure that by itselfconstituted a substantial majority, and futher that as ofJune 28 the Union had secured an additional 10 cards, sothat by this latter date it had 216 valid authorizations insupport of its representation claim, no further consider-ation will be given here to the issues of those 15 cardswhose authentication rests solely on a comparison of thesignatures which appear on the cards and on the withhold-ing exemption certificates of those particular employees.5. Findings and conclusions as to the alleged unlawfulrefusal to bargainAs found above, the Union represented a majority of theemployees in the appropriate unit at all times materialfrom the date of the Union's demand for recognition untilthe date of the election. On June 18, the date of theUnion's initial request for bargaining, and at a time whenthere were 373 employees in the unit, at least 206 employ-ees in the appropriate unit had signed valid authorizationcards. Ten days later an additional 10 employees hadsigned authorizations. As the election approached, thenumber of employees declined somewhat, there being only338 in the unit on the eligibility date. Consequently, on thebasis of authorization cards signed, the Union's majoritywas greater on the date of the election than when theUnion first requested recognition. Nevertheless, the Unionlost the election by a vote of 150 for and 167 against, out of324 ballots cast. As noted earlier, the Union filed timelyobjections to conduct affecting the results of the election.I find that the Respondent engaged in conduct violatingSection 8(a)( 1) during the period between the date onwhich the petition for certification of representatives was41) [here were seven challenged ballotsCURLEE CLOTHING COMPANY 373 374DECISIONS OF NATIONAL LABOR RELATIONS BOARDfiled and the election, and that the objections have meritand should be sustained. It is further found that the Re-spondent's unlawful conduct was so extensive and perva-sive as to prevent the holding of a fair election. In thecircumstances, I find that the Company violated Section8(a)(5) by refusing to recognize and bargain with theUnion as the majority representative of its employees andat by the same time engaging in unlawful conduct by in-fringing upon its employees' organizational rights (radingFort, Inc., 219 NLRB 298 (1975)). and that by such refusalit has coerced, restrained, and interfered with the employ-ees' exercise of the rights guaranteed in Section 7 andthereby has further violated Section 8(a)(1). Furthermore.at the time the Respondent announced the pay raise ofSeptember 30. 1976, it was under a continuing obligation tobargain with the Union as the majority representative of itsemployees. Since this move by the Respondent was takenunilaterally, and without according the bargaining agentan opportunity to be heard, this action by the Companyfurther violated Section 8(a)(5) of the Act. Lastly, and onthe basis of the above findings as to the Company's policyand actions subsequent to the Union's initial request forrecognition I find that the Respondent's entire course ofconduct after June 18, 1975. demonstrated a complete re-jection of the principles of collective bargaining and there-by violated Section 8(a)(5).In their briefs, the General Counsel and the ChargingParty Union contend that here the conventional remedialorder and direction of a new election are inadequate andrequest a bargaining order against the Respondent. Thisrequest is vigorously opposed by the Respondent.The lead case on this issue is, of course, N.L.R.B. v.Gissel Packing (o., supra, where the Supreme Court heldthat the Board. in drafting a remedy in cases of this type.could consider the extent of an employer's unfair laborpractices in terms of their past effect in destroying the at-mosphere for a fair and free election and the likelihood oftheir reoccurrence in the future. In Seel-Fah, Inc., 212NLRB 363 (1974), the Board explained:Under Gissel, to determine whether or not a bargain-ing order should issue as part of the remedy, we evalu-ate the seriousness of the employer's misconduct andits impact on the holding of a fair election (or re-runelection). In effect, by issuing a bargaining order, weare remedying an employer's ...violations that havedissipated a union majority and prevented the holdingof a fair election.It is my conclusion that in view of the circumstancespresent here, considered in the light of Gissel and the Steel-Fah line of cases, a bargaining order is required to protectthe free expression of employee desires that was reflectedin the large majority who initially signed authorizationcards before the Union requested recognition.As found earlier, the Respondent's unfair labor practicesbegan with the Union's first organizational meeting onJune 10, when Supervisor Cooper engaged in surveillanceof that gathering. Throughout the months of July and Au-gust, both Supervisors Cooper and Lindsey engaged in actsof interrogation and voiced threats of plant closure. In ad-dition, during the month of August, Supervisor Francis en-gaged in unlawful interrogation. Supervisor Kenney threat-ened employees with plant closure in the event the Unionwon the election, and Supervisor Shelton repeatedly voicedthe same threat to employees in the maintenance section.as well as the added threat that the Respondent wouldmove its operations to the Mayfield plant if the Unionwon.On September 1. President Stanley met with the plantsupervisors and informed them that their jobs depended ona defeat of the Union in the forthcoming election. Thereaf-ter. and as the inevitable consequence of the president'sultimatum. the supervisors returned to the employees intheir sections and broadcast the threat of plant closureand/or a transfer of their work to the Mayfield factory ifthe Union won. Thus, Kenney told the employees in hersection that at the meeting with Stanley and Conner thelatter informed the supervisors "that they were supposed tocome up and talk against the Union. that their jobs depend-ed on it" and that "t]hev reallv will shut down this plant,ther, [Stanlev and Conner] just as much as said so." (En-phasis supplied.) Cooper told her employees. .girls youhad better think twice before you vote for the Union. be-cause if the Union gets in the factory will close ...wewon't have any work because all the sponging is done inMayfield." Shelton told the maintenance crew that "if theUnion got in they would move the factory to Mayfield.He'd put a padlock on the door." Lindsey told those work-ing under her, "You better think twice before you vote forthis Union ...what are you going to do when you don'thave a job. .... And the night before the election, Lind-seN telephoned employee Griffev, who was then on sickleave to ask that Griffey come to the plant to vote becauseif the Union came in the Company "would close thedoors." Henry told the employees under her supervision."The factory will close. Aren't you afraid for your job."Francis told those working under her that "you better allvote no, because they were moving the plant to Mayfieldand you will be without work." Berges told employeeKeith, whom he observed distributing union circulars onthe morning of the election, that if the Union won theCompany would "close the factory" and then ordered thatKeith discuss her union sympathiea with her supervisor.Monica Francis. When the employee did as directed, Fran-cis told her that if she "wanted to be working at Christmas[she] had better vote no." During the same critical periodimmediately before the election, Supervisors Baber andWoods unlawfully interrogated employees concerning theirunion activities and sympathies. Finally, as found earlier,shortly after noon on September 2. President Stanley andPlant Manager Conner assembled the entire work forceand subtly reinforced the supervisors' threats that a unionvictory in the election Mayfield. These threats, directed atthe employees' jobs, were the most forceful weapons thatthe Respondent could use in combating the Union's orga-nizational campaign. The courts and the Board are inagreement that the likelihood of plant closure and loss ofjobs, so freely predicted by the supervisors on the eve ofthe election, are among the most serious unfair labor prac-tices that an employer can commit. N.L.R.B. v. GisselPacking Co., Inc., 395 U.S. 575, 618-620 (1969).Moreover, the effect of the Respondent's unlawful con- CURLEE CLOTHING COMPANY375duct in opposition to the Union's organizational campaignextended far beyond the votes of the specific individuals towhom the threats were communicated, since, as the courtshave recognized, "any expressions of company attitudes.even to small groups of individuals. [are] likely to be rapid-ly disseminated around a plant during the struggle of orga-nization." Irving Air Chute Companv, Inc. v. N.L.R.B., 350F.2d 176, 179 (2d Cir. 1965). Since it is my conclusion thatthe likelihood of eliminating the effects of the Respon-dent's unfair labor practices and insuring a fair election bythe use of the conventional remedy of a cease-and-desistorder is minimal and that in this case the employee senti-ment expressed through the authorization cards obtainedby the Union would be better protected by a bargainingorder, it will be recommended that such an order issue. TheGreat Atlantic & Pacific Tea Compant, Inc., 230 NLRB 766(1977); Amalgamated Clothing Workers, Inc. v. N.L.R.B.,527 F.2d 803, 807 808 (D.C. Cir. 1975): Ann Lee Sports-wear, Inc., 220 NLRB 982, 983 (1975); Automated BusinessSystems, a Division of Litton Business Systems, Inc., a Sub-sidiary of Litton Industries, Inc., 205 NLRB 532, 536 (1973);Milgo Industrial, Inc., 203 NLRB 1196. 1200 01 (1973).IV 1 ie REPRISENI AT IO PR(KFI:t)IN(iFor the reasons stated above, it is now recommendedthat the objections to the conduct of the election filed bythe Union in Case 9 RC 11560 be sustained and the re-sults of the election be set aside. As it will be recommendedthat in Case 9 CA 10735 an order issue requiring the Re-spondent to bargain collectively with the Union. upon re-quest, it will be recommended further that the petition in9 RC 11560 be dismissed and all proceedings held there-under be vacated.CONC(I.SIONS OF L wi. All production and maintenance employees employedby the Respondent at its Winchester. Kentucky, plant, butexcluding all office clericals, professional employees.guards, and supervisors as defined in Section 2(11) of theAct, constitute an appropriate unit for the purposes of col-lective bargaining within the meaning of Section 9(b) of theAct.2. At all times material herein, the Union has been theexclusive collective-bargaining representative of the Re-spondent's employees in the aforesaid unit within themeaning of Section 9(a) of the Act.3. By refusing, on and after September 1, 1976, to recog-nize and bargain with the Union as the exclusive represen-tative of its employees in the appropriate unit describedabove, and by granting a pay increase to the employees inthe unit without reference to the Union, the Respondenthas engaged, and is engaging. in unfair labor practiceswithin the meaning of Section 8(a)(5) of the Act.4. By interfering with, restraining. and coercing its em-ployees in the exercise of the rights guaranteed in Section 7of the Act, the Respondent has engaged in, and is engagingin, unfair labor practices within the meaning of Section8(a)(1) of the Act.5. The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Sec-tion 2(6) and (7) of the Act.6. The Respondent has not engaged in violations of Sec-tion 8(a)( I) of the Act. or in any violations of the Act. otherthan those herein specifically found.THti REMEDYHaving found that the Respondent has engaged in cer-tain unfair labor practices, I will recommend that the Re-spondent be ordered to cease and desist therefrom and totake certain affirmative action designed to effectuate thepolicies of the Act.Having found that the Respondent unlawfully has re-fused to bargain collectively, with the Union and that theRespondent has engaged in egregious violations of the Actwhich make it unlikely that a fair election can. be conduct-ed even following compliance with a conventional cease-and-desist order, I will recommend that the Respondent beordered to bargain collectively with the Union. upon re-quest, with respect to rates of pay, wages, hours of employ-ment. and other terms and conditions of employment forthe employees in the appropriate unit described below. Itwill also be recommended that such order include a re-quirement that any understanding reached between theparties be embodied n a signed agreement.It has been found that the Union had a majorit, on June18, 1976, when it first requested that the Respondent recog-nize and bargain with it as the majority representative forthe appropriate unit. Thereafter the Respondent engagedin some unfair labor practices during the course of thesummer, but it was not until about September 1, on the eveof the representation election, that the Respondentlaunched an all-out campaign of threats and coercion todefeat the Union at the polls. Consequently, I find that thebargaining order should be dated as of September 1. 1976,the date on which the Respondent "embarked on a clearcourse of unlawful conduct ...to undermine the union'smajority status." Trading Port. Inc., 219 NL.RB 298. 301(1975): The Great Atlantic & Pacific Tea Comrpanv, Inc., 230NLRB 766 (1977); Kroger Co., 228 NLRB 1213 (1977).Finally. since the Respondent is being directed to bargaincollectively with the Union, although no designation ofrepresentative has been made in accordance with the pro-cedures of Section 9 of the Act, it will be recommendedfurther that the notice herein contain language advising theemployees of their right to a decertification election. SeeN.L.R.B. v. Triangle Plastics. Inc., 406 F.2d 1100 (6th Cir.1969); A'.L.R.B. v. Priced-Less Discount Foods, Inc., d b'aPar'less. 405 F.2d 67 (6th C'ir. 1968), 407 F.2d 1325 (6th Cir.1969); N.L.R.B. v. Montgomery Ward & Co., 554 F.2d 996,1003 (10th Cir. 1977); N. L.R.B. v. Drives, Incorporated, 440F.2d 354, 367 (7th Cir. 1971), cert. denied 404 U.S. 912(1971); A'.L.R.B. v. Patent Trader, Inc., 426 F.2d 791, 793(2d Cir. 1970): Morse's FItodmart of New Bedford, Inc., 230NLRB 1092 (1977): Perfornance, Inc., 208 NLRB 618, 627(1974).The Respondent's unlawful activities were pervasive andegregious. They are potentially related to other unfair laborpractices proscribed by the Act, and the danger of theircommission in the future is to be anticipated from the Re-spondent's conduct in the past. Accordingly, in order toCUR LEE CLOTHING COMPANY 375... 376DECISIONS OF NATIONAL LABOR RELATIONS BOARDmake effective the interdependent guarantees of Section 7and thus effectuate the policies of the Act, an order requir-ing the Respondent to cease and desist from in any othermanner infringing upon the rights of employees guaranteedin the Act is deemed necessary.Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, there is issued the following recommended:ORDER 4'The Respondent, Curlee Clothing Company, Winches-ter, Kentucky, its officers, agents, successors, and assigns,shall:1. Cease and desist from:(a) Coercively interrogating employees about theirunion activities.(b) Engaging in surveillance of employees' activity withrespect to union organization or giving the impressionthereof.(c) Threatening employees that they might lose theirjobs, that the Company might close the plant, or that alltheir work might be transferred to another factory, orthreatening them with any other reprisals, should theUnion win a Board election or otherwise be designated asthe employee representative.(d) Refusing to bargain collectively with Southwest Re-gional Joint Board, Amalgamated Clothing & TextileWorkers Union, AFL CIO-CLC. as the exclusive collec-tive-bargaining representative of all employees in the unitfound appropriate herein.(e) Unilaterally changing the terms and conditions ofemployment of its represented employees without bargain-ing with their representative.(f) In any other manner interfering with, restraining, orcoercing employees in the exercise of their rights to self-organization, to form, join, or assist labor organizations, tobargain collectively through representatives of their ownchoosing, or to engage in other concerted activities for thepurpose of collective bargaining or other mutual aid orprotection as guaranteed in Section 7 of the Act, or torefrain from any or all such activities.2. Take the following affirmative action, which isdeemed necessary to effectuate the policies of the Act.(a) Upon request, bargain with the aforesaid Union asthe exclusive representative of all employees in the appro-priate unit and if an understanding is reached, embodysuch understanding in a signed agreement. The appropriateunit is:All production and maintenance employees employedat the Winchester, Kentucky, plant, excluding officeclericals, professional employees, guards and supervi-sors as defined in the Act.(b) Make no changes in the terms and conditions of em-ployment for the employees in the aforesaid unit withoutconsulting their bargaining agent.(c) Post at its place of business in Winchester, Ken-tuckZ, copies of the attached notice marked "AppendixB." Copies of said notice, on forms provided by the Re-gional Director for Region 9, after being duly signed by theRespondent's representative, shall be posted by it immedi-ately upon receipt thereof, and be maintained by it for 60consecutive days thereafter, in conspicuous places, includ-ing all places where notices to employees are customarilyposted. Reasonable steps shall be taken by the Respondentto insure that said notices are not altered, defaced, or cov-ered by any other material.(d) Notify the Regional Director for Region 9, in writ-ing, within 20 days from the date of this Order, what stepsthe Respondent has taken to comply herewith.IT IS FURTHER ORDERED that the complaint be dismissedinsofar as it alleges any unfair labor practices, other thanas herein specifically found.41 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board. the findings.conclusions, and recommended Order herein shall, as provided in Sec.102.48 of the Rules and Regulations, be adopted b) the Board and becomeits findings. conclusions, and Order. and all objections thereto shall bedeemed waived for all purposes.' In the event that this Order is enforced b) a judgment of a UnitedStates Court of Appeals. the words in the notice reading "Posted bh Orderof the National L.abor Relations Board" shall read "Posted Pursuant to aJudgment of the United States (Court of Appeals Enforcing an Order of theNational l.abor Relations Board''APPENDIX AEmployees from whom the Union had received validauthorization cards prior to June 18, 1977John Tilford Abner, Jr.Betty Jean AdamsElla B. AdamsOdetta AdamsLois AlexanderAlma J. AllenBillie J. ArnoldSusan BabbBonnie BaileyRhoda BaileyViola BaileyBobbie BakerSarah Ann BakerDorothy BallGrace BallardCarolyn A. BarkerMary Lou BarkerBetty Jean BarnettPatty BarrettAlta BenningfieldLinda BerrymanMargie BirchumWilma BishopOphie BondElsie BottsDiana BradleyMabel BradleyBonnie BrandenburgRandall BrandenburgCarlene BrantonDolly BrinegarLola ClarkMaxine ClarkSandra ClarkLaura ColeAnna ConnerCornetta ConnerEmma Sue ConnerEugene CombsMargaret CombsMazie CombsElla Louise CosbyMary CrouchSandra DaileyKathy DearingEmerine DrakeMary Edith DunnRuth DunnSarah S. EmbryCarolyn EppersonGrace FallenAda FrancisCarolyn FrazierNettie FryeFelicita GarciaLuis GarciaArdella GayEaster GentryGladys GraceLucille GreeneCathy GriffeyMargaret Griffith CURLEE COTH1ING COMPANY377Nancy BrookshireRosa Lee BrownPrintha Sue BurgessWilliam Edward BurgessAnnette BurtonNancy CaudillFreda CharlesBobbie ChenaultMary Chenault(;ertrude HlattonKathy Hatton(ieorgia HawkinsLouise HawkinsBrunie HedgerWanda HisleImogene HollonEmma HullElizabeth HuntNorma HuntLaura JacksonAlice JeffersonArthonia JohnsonMary JohnsonDorrita JonesEthel JonesJuanita S. JonesLois JonesPatricia JonesRose Mary JonesJanie KeithMary Joe KenneyMona KennedySara .. KennedyEdgar KingBernice B. LewisDebra l.itteralBrenda GrossClara GrossVicki Dunaway HaddixMary K. laggardCora HallSusie HallAnnetta amptonAvonell HattonDorothy HattonJunie PatrickMary PatrickHazel PattonBilly Pelfre)Janice PelfrevWilliam R. PelfrevPatricia PondAlice PowellDebra PowellJosephine ProffittElizabeth PickettMary PuryEdith RaineySam RichardsonSue RobertsEunice RobertsEvalene RoseVivian RoseCheryl RyeLinda SaviorEsther SchoolerLula SewellMinnie ShoemakerWanda ShumateFave Slusher(iwendella SlusherBrenda SmithEunice Lowel.ouise LowryAnna LyleD)onetta McCallEthel McCallJean McCall('arlos McCormickWanda MartinI)ebra MasonMargaret MasonAneta MeansJonita MeansLillian MeansAlsie Jean MernttMargaret Moorel.illie MullinsMina MuncieMary Jane NealJenny NicholsDorothy OsborneBarbara OwingsOra ParidoGloria PalmerLionille Sue Pasle?Betty PatrickJuanita PatrickShirle3WattsMar) WelchBertie Wellsl.inda Wells('arolyn Whismanl:rancis WhismanEdna WilcoxAva M. WhiteEdna Loraine WhiteEvelyn WilliamsBonnie SnowdenJacqueline Solfi('orenia SparksMavis SpencerPhyllis Spive3Sandra StafieldBessie StanhopeMaril n SteeleOpsie StevwartLinda StidhamMona StoneGail SaffordDoris I avlorKathy I errvVickie IhackerBarbara I'harpAnna IThomasBeulah TownsendRosie l.ee IrentEulah T'rustyRuth TurleyC'arole urnerVirgie TyreeLizzie WatsonAdeline WattsBrenda WattsAlice WilloughbyBetty WilloughbyDebra WilloughbyJean WiseIda WisemanH}ildegard WittVirginia WittLattie WoodMildred VWoosleyEmma WrightIotal 206CURLEE CLOT[G COMPANY 377.. .